Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 1 of 45

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
BROWNSVILLE DIVISION

DENISSE VILLAFRANCA,
Plaintiff,

CIVIL ACTION
1: 18-ev-178

v.

JONATHAN M. ROLBIN, ef al,
Defendants.

 

EXHIBIT A TO
PLAINTIFE’S RESPONSE IN OPPOSITION TO
DEFENDANTS’ PARTIAL MOTION TO DISMISS

Deposition Jonathan M. Rolbin, Castro v. Freeman, 1:09-cv-00208 (S.D. Tex.) Dkt. 227-3

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 2 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 2 of 46

 

 

 

JONATHAN M. ROLBIN February 20, 2013
CASTRO vs. FREEMAN 1-4
Page 1 Page 3
1 UNITED STATES DISTRICT COURT 1 INDEX
2 FOR THE SOUTHERN DISTRICT OF TEXAS 2
a BROWNSVILLE DIVISION 3 EXAMINATION OF JONATHAN M. ROLBIN: PAGE
enema ane nnnncemence 4 MR. MALDONADO 4
5 LAURA NANCY CASTRO, YULIANA —) 5 woe
TRINIDAD GASTRO, TRINIDAD
6 MURAIRADE CASTRO, RODRIGO "— ) Civil Action 6
SAMPAYO, JESSICA GARCIA, ANA —-)--B-09-208
7 ALANIS, LUIS MONTEMAYOR, ANA } 7 EXHIBITS
LUISA GUERRERO, ERVEY LORENZO)
8 SANTOS, ALICIARUIZ, MARIA} 8
REYES, JENIFER ITZEL GONZALEZ, }
9 Plaintiffs, InTheirown — } 9 ROLBIN DEPOSITION EXHIBITS PAGE
Names and On Behalf of Ali }
40 Others Similarly Situated, ) 10 1 Notice of deposition 4
VS.
41 MICHAEL T. FREEMAN, Port ibi j
Doctor U.S: Customs and a ) 11 (Exhibit retained by the reporter.)
12 Border Protection; and HILARY =} 12 wae
CLINTON, U.S. Secretary of }
13 State; JANET NAPOLITANO, } 13
Secretary, Department of j
14. Homeland Security, } Pages 1-180 14
Defendants, )
15 wenn eevntnnneesnmennnnenmnnnneman x 15
16 DEPOSITION OF JONATHAN M. ROLBIN 16
Wednesday, February 20, 2013
17 9:01 a.m. 17
U.S. Department of State
18 Bureau of Consular Affairs, Passport Services 18
2100 Pennsylvania Avenue, N.W., Third Floor
19 Washington, D.C. SURE weer
Sara A. Watt, RPR, RMR, CRR
20 20
21 yy
22 22
Page 2 Page 4
1 ON BEHALF OF THE PLAINTIFFS: PROCEEDINGS
2 ‘Law Office of Javier N. Maldonado
aw . intitt' ibj
aoe Tesoro Drive 2 (Plaintiff's Exhibit 1
HR . age .
San Antonio, Texas 78217 3 marked for identification. }
4 (210) 277-1603 Aevcccens JONATHAN M. ROLBIN
5 jmatdonado law@gmail.com ‘ ‘ j ; .
” ON BEHALF OF THE DEFENDANTS: 5 Called for examination by counsel for the
, US. Dens on ent of ste, Civil Diviston 6 Plaintiff, after having been sworn by the notary,
th Street, NW, . vgs
: Washingt nO: 20004 7 was examined and testified as follows:
5 Coren b tablang@uedoj.gov 8 THE WITNESS: | do.
gps PRESENT 9 EXAMINATION BY COUNSEL FOR PLAINTIFF
nita , Esq. :
Kath erine Penberiny, Esq, 10 BY MR. MALDONADO:
11 Leslie Lagomasino 11 Q. Geod morning. Could you state your name?
12 12 A. Sure. It's Jonathan, J-O-N-A-T-H-A-N,
13 13 Rolbin, R-O-L-B, like in boy, I-N.
14 14 MS. FABIAN: And, Mr. Maldonado, we had
15 15 discussed previously -- this is Ms. Fabian. I'm
16 16 going to make a brief statement for the record.
v 17 | just want to state that to the extent
18 18 the questions asked today at the deposition call
1a 19 for my client to provide deliberative process,
20 20 information covered by the deliberative process
21 21 privilege in response, I've instructed my client
22 22 not to divulge any information that's covered by

 

 

 

 

 

SOLUTIONS EsquireSotutions.com

ESQUIRE 800.211.DEPO (3376)
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 3 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 3 of 46

JONATHAN M. ROLBIN
CASTRO vs. FREEMAN

February 20, 2013
5-8

 

La Page 5
that privilege.

1

2 MR, MALDONADO: Sounds good.

3 BY MR. MALDONADO:

4 Q. How do you wish to be addressed today,

5 Mr. Rolbin?

6 A. Jonathan is fine.

7 Q@. Okay. My name's Javier Maldonado. And
8 represent the plaintiffs in the case of Castro and

. . Page 7
Affairs and Law Enforcement Liaison at Passport.

Q. And as of October 4th of last year, what
is your title, acting direct --

A. Acting managing director for Passport
Support,

Q. And are you currently holding that title?

A. Well, it's an act -- not to make things
complicated, but it's an acting title. In other

on oo PR wr =

 

9 you tell me?

A. Yes, | think | can testify as to all the
topics here.

Q. Okay. And will you tell me if during the
course of the questions you are not qualified or
don't have the information to give testimony, will
you tell me that you're nat able to do that?

A. Yes, [ will.

Q. What is your current job title and
position?

A. Well, as of October 4th of last year, |
was asked to be acting managing director for
Passport Support. That is because my boss is on
temporary detail. | am also the director of Legal

 

9 others versus Freeman and others. 9 words, it's temporary while my boss is on detail.
10 Do you understand that? 10 And then he comes back and would be back in the
11 A. Uh-huh, yes. ; 11. managing director role.

12 @. I'm going to show you what's been marked) 12 Q@. understand. | just --

13 already as Plaintiffs Exhibit 1. It's a notice of 13 A. $o, yes, | am current -- sorry. Yes, |

14 deposition that was previously provided to 14 am currently occupying that title.

15 Ms. Fabian, who | understand is the attorney for | 15 Q. And previous to that, your position, how
16 the agency today. 16 long have you been in that position, director of

17 Is that your understanding? 17 Legal Affairs?

18 A. Yes, itis. 18 A. Since January of 2010.

19 @. I'm going to ask you to take a few 9c" Q. And before that what was your job
20 minutes and go over every subject. [think there | 20 position and title?
21 were 17 topics that were identified in the notice 21 A. Before that | was a trial attorney at the
22 of deposition. 22 Department of Justice.

Page 6 Page &

1 | apologize. I'm going very fast. 1 Q. And how long were you a trial attorney

2 As you will see on the last subject, | 2 for the Department of Justice?

3 changed it by hand to number 17, because there were| 3 A, From September, 20 -- 2008, to January
4 two number 16s. I think it's page 5. 4..0f 2010,

5 A. We all make typos. 5 Q@. And in your position as director of Legal
8 Q. And so if you could take a chance te look 6 Affairs, are you the agency's counsel?

7 through every topic and if there's a topic there 7 A. When you say "the agency," what agency
8 that you are not qualified to testify about, can 8 are you referring to?

 

9 Q. Let me ask you, isn't the director of

10 Legal Affairs a position within the Department of
11 State?

12 A. Yes, itis.

13 Q. Are you the lawyer for the Department of
14 State in that position?

15 A. I'm not sure | can answer that question.
16 There is a legal department for the Department of
17 State, and then the Bureau of Consular Affairs.
18 Passport has its own legal office. | am the chief
19 legal officer for Passport, if that clarifies

20 things for you.

21 @. Just to understand, in your position as
22 director of Legal Affairs and Law Enforcement

 

 

ESQUIRE

S$aQnuT |! ON 6

 

800.211.DEPO (3376)
EsquireSolutions.com

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 4 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 4 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

CASTRO vs. FREEMAN 9-12
Page 9 Page 11
1 Liaison, do you represent the agency In court 1 the position of director of Legal Affairs and Law
2 proceedings? 2 Enforcement Liaison?
3 A. No. 3 A. Not that I'm aware of.
4 Q. In your position as director of Legal 4 Q. Itwas the same job posting and job
5 Affairs and Law Enforcement issues do you file 5 description?
6 briefs in court, in courts representing the agency? 6 A. | didn't see -- I'm unaware of the job
7 A. No. ? posting.
8 Q. In your position as director of Legal 8 Q. But there's a job description that
9 Affairs and Law Enforcement issues do you represent| 9 describes the duties and responsibilities of the
10 the agency in any administrative proceedings? 10 director of Legal Affairs and Law Enforcement
11 A. I'm going fo have to ask you to clariiy 11 Liaison?
12 in that question whe you're referring ta as the 12 A. There is.
13 agency and administrative proceedings and what 13 Q@. Gan you describe for me where the
14 you're referring to thera. 14 Passport Services falls within the organizational
15 Q. The agency, | believe it's the -- when 15 structure of the Department of State?
16 you said you're director of Legal Affairs, it's for 16 A. Sure. So within the Department of State
17 the Passport agency. 17 there are several different bureaus, which are run
18 A. So you're asking -- okay. De | represent 18 by assistant secretaries. Passport Services falls
19 Passport Services in the administrative Héaiitgs? 19° Within the Bureau of Consular Affairs. The
20 Q. Yes. 20 assistant secretary, Janice Jacobs, oversees the
21 A. And what type of administrative hearings 21 Bureau of Consular Affairs.
22 are we talking about? 22 Beneath the assistant secretary there
Page 10 Page 12
1 Q. Any sort. Either of an employment 1 are -- in Consular Affairs, there is the Passport
2 dispute nature? , oe 2 Services diréctorate, as well as Visa Services,
3 A. Well, to answer as to employment dispute 3 Overseas Citizenship Services, fraud prevention
4 nature, the answer is no. 4..programs, consular systems and technology, and
5 Q. Any -- do you represent the agency in any | 5 probably a few others | can't remember off the top
6 hearings provided under the Department of State 6 of my head.
7 regs for revoking passports based on fraud? 7 lf you'd like, | think there's an org
8 A. The office represents the agency, the 8 chart that's publicly available.
9 Passport Services directorate, at those hearings. 9 Q. And if lunderstand correctly, you're
10 Q. | understand. 10 currently the acting director of the Passport
11 A. The office does. | do not. 11 Services directorate?
12 Q. Your office? 12 A. No, I'm currently the acting managing
13 A. Correct. 13 director for Passport Support.
14 Q. You have other lawyers under you who 14 Q. Okay. And where does the Passport
15 would do the representation, provide the 15 Support unit fall within the Passport Services
16 representation? 16 directorate, if it does?
17 A. Correct. 17 A. So Passport Services is overseen by one
18 Q. Okay. Who was your predecessor as 18 deputy assistant secretary. Beneath her are two
19 director of Legal Affairs and Law Enforcement 19 managing directors, managing director for Passport
20 Liaison? 20 Support and a managing director for Issuance
21 A. Susan Bozinko, B-O-Z-I-N-K-O, | believe. | 21 Operations.
22 Q. Were the job duties changed when you took 22 Q. I'm sorry, | missed the last part.

 

 

 

 

ESQUIRE

so. UT EONS

 

800.211.DEPO (3376)
EsquireSolutions.com

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 5 of 45

JONATHAN M. ROLBIN

Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 5 of 46

February 20, 2013

 

 

CASTRO vs. FREEMAN 13-16
Page 13 Page 15
1 A. Issuance Operations or issuance. 1 seven directors report to the managing director for
2 Q, And so can you explain to me the 2 Support. And the managing director for Support and
3 difference between the Passport Support unit and 3 the managing director for Issuance report to the
4 you the issuance processing? 4 deputy assistant secretary,
5 A. Issuance, 5 @. And what are those seven offices called?
6 Q. Issuance. 8 A. | think f mentioned them already.
7 A. Sure. The easiest way to sum that up Is 7 Q. Oh, those were the PPS, PMO, technical,
8 that Issuance oversees the 28 agencies and centers 8 adjudications, legal?
9 throughout the United States. Passport Support 9 A. Correct,
10 oversees the support offices that give support to 10 Q. Okay. I'm just trying to understand, so
11 those agencies and centers. 11 under Passport Support Services, does that unit --
12 Q. And what type of support assistance is 12 do any of the units within that subagency, do they
13 provided? 13 review passport applications?
14 A. Technical operations; internal controls; 14 A. For what purpose?
15 legal; adjudication; acceptance facility oversight; 15 Q. For the purpose of, for example,
16 PPS and PMO, which | can't remember what they stand | 16 approving an application.
17 for right now, but I'm happy to fill that in when 17 A. They do not approve applications. They
18 you send me the transcript. | think it's program 18 respond to questions or issues.
19 management operations, but I'd have to clarity" a" Q. Where, within either the Passport Support
20 that. And PPS is another office, which is the 20 Services unit or the Issuance unit, are
21 financial office. 21 determinations of revocations of passports made?
a2 There are seven, if | didn't mention all 22 A. That's made within the legal department.
Page 14 Page 16
1 seven. 1 Q. And where is that legal department, in
2 Q. Okay. So does the Issuance unit, not the 2 which unit?
3 Passport Support unit, but the Issuance unit, they 3 A. In Support.
4 include the 28 agencies, does that mean that all Arco QO. And where is that legal unit physically
5 they do is produce the passport? 5 located?
6 A. No. That's a rather simplistic view of 6 A. Here in this office.
7 the issuance of a passport. [tis a complex t Q. I'm just want to get an idea of whether
8 process. And I'm not sure I'm quite the qualified 8 there are offices somewhere outside of D.C. that
8 person to go into the details. | don't think that 9 also conduct the same sort of adjudications with
10 was within the depo notice, that you needed 10 respect to revocations.
11 somebody qualified on everything that the two 11 A. Right. And to -- | think we have toe
12 organizations do. 12 clarify something, because | think it's a little
13 Bult | think the easiest thing is to -- 13 unclear.
14 for purposes of this maybe and to help you 14 When it comes to passport restrictive
15 understand, is that the 28 agencies and centers are| 15 actions, okay, which can include law enforcement
16 where passports are adjudicated. They are each --| 16 denials, things like that, that is done in
17 each agency and center has a director. Each 17 headquarters offices.
18 director reports to a regional director. These 118 Q. And what do you mean by "law enforcement
19 regional directors report to the managing director 19 denials"?
20 for Issuance. 20 A. lf you have a felony warrant for your
21 On the support side, the support offices, 21 arrest, for example, you are not entitled to a
22 the seven offices have seven directors. Those 22 passport, That case, for lack of a better word, or

 

 

 

 

 

9 ESQUIRE

S$oiuTtiowes

800.211.DEPO (3376)
EsquireSolutions.com

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 6 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 6 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

CASTRO vs. FREEMAN 17—20
Page 17 Page 19
1 that application comes to the legal office for { Q. Butif | understand correctly, if there's
2 review. 2 no appeal made it is a final decision?
3 Q, Which would be the Passport Support 3 A. Correct.
4 services? 4 Q. Okay. So unless appealed, a decision by
5 A. Correct. 5 the legal department to revoke a passport is final,
6 Q. And then if! understand correctly, the 6 correct?
7 iegal office would provide some sort of 7 A. | don't know that I'd use the word
8 recommendation that would go back to the Issuanca| 8 "appeal," but if somebody requests a hearing on the
9 unit to make the final decision? 9 denial, the final decision is made by the deputy
10 A. No. The legal office makes the decision 10 assistant secretary.
14 on those, 11 Q. Okay. So for now, when | use the term
12 Q. So if | understand correctly, when there 12 "final deciston,” I'm not referring to cases where
13 are circumstances where individual cases of, for 13 the passport hoider has requested a hearing to
14 example, passport revocations will come to -- 14 review the legal department's decision.
15 strike that. 15 Can we agree on that?
16 There will be individual instances where 16 A. Well, I'm not sure | would agree on that.
17 requests for advice regarding revocation of a 17 | would say that the decision to revoke a passport
18 passport will come to the legat office and the 18 is made by the legal department.
19 legal office will make that decision? "=" ig" Q, Okay. And that has been the case since
20 A. 1have a little difficulty with your 20 when?
21 question, because of the way it's phrased. | 21 A. | couldn't tell you how far back that
22 wouldn't phrase it in terms of advice. The 22 goes. But that has certainly been the policy of
; Page 18 Page 20
1 decision on whether to revoke a passport or no 1 the Department of State since | took this office
2 lies with the Passport legal office. 2 and before.
3 Q. So the -- just to be sure, the other 3 Q. And to confirm that that was the policy
4 subagency, Issuance, you said it was called? 4..orior to you taking the position of director of
5 A. Correct. 5 Legal Affairs and Law Enforcement Liaison, who's
6 Q. They don't make the final decision with 6 the best person to confirm that the procedure we
¢ respect to revocations. 7 just discussed with respect to making decisions on
8 Is that your testimony? 8 revocations was the same one in place prior to your
9 A. That's correct. 9 taking the job?
10 Q. And that has been the case, and by that! (10 A. Well, | know that it was the same one
411 mean that the legal department makes a final -- 11 prior to me taking the job because it's in our
12 makes the final decision with respect to 12 manual. And so in order to determine when that
13 revocations, that has been the case since when? 13 first came about, we'd have to look at historical
14 A. Well, again, | guess | have to clarify 14 records. But that has been in place for quite a
15 something, which is the use of the term “final 15 while.
16 decision." Because under our -- okay. 16 @. And you say it's in the manual. Could
17 The Passport legal office makes the 17 you identify the manual where it would describe the
18 decision on a revocation and issues the revocation | 18 policy that the legal department makes the decision
19 decision. Under our regulations, persons who have 19 to revoke passports?
20 a hearing, the final decision is made by the deputy | 20 A. That's in the Foreign Affairs Manual,
21 assistant secretary, and that's in 22 CFR 5170 21 often referred to as the FAM, F-A-M.
22 et seq. 22 Q. Do you remember the title?

 

 

 

 

 

ESQUIRE

809 4 U F.ON &

800.211.DEPO (3376)
EsquireSolutions.com

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 7 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 7 of 46

JONATHAN M. ROLBIN
CASTRO vs. FREEMAN

February 20, 2013
21-24

 

os ; Page 21
A, The specific section?

Q. Section, yeah.
A. No.
Q. Gan you tell me the ways that a case for
§ revocation will be forwarded to the legal
6 department for a decision?
7 A. Sure. A case for revocation -- and we're
8 talking about any revocation, | assume —
9 Q@. That's correct.
10 A. ~by your question?
11 Q. That's correct.
12 A. Because there are a number of different
13 types of revocations.
14 Any case for revocation will come to the
15 State Department, would come to the Passport legal.
16 It can come by mail, it can come by fax, it can
17 come by e-mail. That's physically how it gets
18 there,
19 It can come from DHS componerifs“faw
20 enforcement, passport agencies and centers,
21 overseas posts, the Department of Justice. | guess
22 that would be included within law enforcement.

Bown =

Page 23
Q. The legal department, the individuals

who -- jet me strike that.
From some of the documents | have seen,
your name appears as the signatory to revoking a
passport.
Is that fair to say?

A. Yes, the director of Passport Legal signs
every revocation letter.

Q. And | suspect that you have subordinates
10 who are the individuals who are reviewing the case,
11 whether to recommend to you revocation or not.
12 Is that fair to say?
13 A. Correct.
14 Q. These individuals that do some of your
15 work, help you out with your work, how large is
16 that unit? How many individuals are working on
17 that?
18 A. So Passport Legal is divided inte two
19°”otfices, the Office of Legal Affairs and the Office
20 of Law.Enforcement Liaison.
21 Revocations come in to Legal Affairs.
22 There is a division chief, one division chief in

oN Oo & wh

©

 

Page 22
1 Trying to think who else that it could

2 come from. It can come from other offices within
3 the Department of State, such as diplomatic

4 security; FPP, which stands for fraud prevention
5 pregrams. ,

6 There may be others that | can't think of

7 right now, but that's a pretty fair list.

8 Q. Isit correct to say that it is not

9 for -- that the legal department is not out there
10 reviewing approved passport applications for

11 revocations, that the request for revocation comes
12 from somewhere in the outside?

13 A. Well, | take issue with the term

14 “outside,” because | don't know -- if you mean
15 outside the State Department, that's not a correct
16 statement.

V7 Q. Outside the legal department unit.

18 A. Okay. Yes, the — your question's a

19 little long, so why don't | just say this. The

20 legal department does not go out and audit or
21 conduct any reviews for revoking passports

22 themselves. The information comes in.

 

 

; ; Page 24
Legal Affairs. There are five to seven lawyers.

Depends, you know, we've had some people leave, we
have some new people starting. About five to seven
-dawyers. There are about 10 to 14 paralegals. And
there are some contract staff support within the
office. Not all of those people work on
revocations.
Q@. And by that, "net all those people," do
you mean not all of the contract people or --
10 A. Contract people do not. Not all of the
11 paralegals -- well, the contract people do not.
42 Q. And some but not all of the para and the
13 attorneys work on revocations, is that what you
14 were suggesting?
15 A. No. [headed that way, but | realized
16 that's not a true statement. All the attorneys and
17 paralegals work on revocations. There are other
18 staff within Legal that do not work on revocations
19 as well.
20 Q. So before the director of Legal Affairs
21 signs a letter revoking a passport, is it correct
22 to say that the case has been reviewed by a lawyer,

Oo ON GS oO ee wh

 

 

 

JESQUIRE

s$OLUT | ONS

800.211.DEPO (3376)
EsquireSolutions.com

 

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 8 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 8 of 46

JONATHAN M. ROLBIN
CASTRO vs. FREEMAN

February 20, 2013
25-28

 

1
2
3
4
5
6
7
8

g
10
11
12
13
14
15
16
17
18
19
20

; Page 25
separate from the director of Legal Affairs?

A. Yes, that is a correct statement.

@. Besides the regulations in FAM, is there
any other written memoranda describing the
procedures for revoking a passport?

A. What do you mean by "procedures"?

Q. Guidance as to how certain foreign
documents wili be evaluated or considered in the
decision whether to revoke or not, for example.

A. No, there is no such written
documentation on that.

Q. Guidance on the validity or weight to be
given to birth certificates that reflect a
non-traditional birth, like birth at home as
opposed to a hospital.

A. No, there's none of that.

Q. Any guidance about what weight shall be
given when a birth certificate from a particular
state was delayed, was issued years ‘sft the
person's birth.

(15

Page 27
to it, what does the FAM say what the burden of
proof is to revoke a passport?

A. The burden of proof to revoke a passport
is preponderance of the evidence. | am nota
hundred percent certain that that is contained
specifically in the FAM or not.

Q. Is -- do you know whether it is contained
in the regulations?

A. | don't believe it is in the regulations.

@. And who has the burden of proof when
revoking a passpart?

A. The department.

Q. And what is your under -- can you
articulate for me what the standard is for the
burden of proof to revoke a passport?

A. What does "preponderance" mean? Less
17 than total, more than 50 percent.

18 Q. And is it your understanding that that is
19° What the FAM says?
20 A. it's my understanding as a lawyer, from

on oonkt wn =

co

10
14
12
13
14

16

 

 

21 A. Are you talking about written 21 the 20-plus years of experience | have, that that
22 memorandums? 22 is what preponderance of the evidence means.
Page 26 Page 28
1 Q. Yas. 1 Q. | understand that. But I don't know
2 A. Okay. No, there are no written 2 whether that's what the legal department is doing
3 memorandums on that. 3 here
4 Q. And just to be clear, your testimony was 4 or So what does the FAM say about what the
5 that there's no written memoranda about guidance to | 5 preponderance of the evidence?
6 be given where there's a delayed birth certificate 6 A. | don't know when the FAM specifically
7 and what weight to be given to ft, right’? 7 says as to what is the preponderance standard,
8 A. Right. 8 Q. And it's your testimony that there is no
9 @. Any guidance about how birth certificates 9 written memoranda other than the regulations and
10 reflecting a non-traditional birth, like birth at 10 the FAM that would describe the burden af proof to
11 home or through a midwife, where the birth happens, | 11 revoke a passport?
12 for example, in south Texas as opposed to Montana? | 12 A. Correct.
13 A. No. 13 Q. Ifa passport application was previously
14 Q. Any memoranda that describe what is the 14 approved based on a birth certificate issued by
15 burden of proof that the government will apply when | 15 a -- by a state in the United States, that was
16 making the decision to revoke a passport? 16 where the birth certificate was issued years after
17 A. Other -- again, all of these were 17 the person's birth but it was issued -- it reflects
18 prefaced with other than the FAM and the 18 birth in a hospital, would that be grounds for
19 regulations? 19 considering revocation of that passport?
20 Q, That's correct. 20 THE WITNESS: Can you read that back to
21 A, No. 21 me?
22 Q. And if you can recall, | won't hold you 22 (The reporter read back as requested.)

 

 

 

 

ESQUIRE

§ol UT EON &

g

800.211.DEPO (3376)
Esquire Solutions.com

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 9 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 9 of 46

JONATHAN M, ROLBIN

February 20, 2013

 

CASTRO vs. FREEMAN 29-32
Page 29 Page 31
1 MS. FABIAN: I'm going to object to form t you mentioned your son. If he's a minor, was there
2 on that. 2 two-parent consent on that application? Because
3 THE WITNESS: What do you mean by 3 that could de a problem as well.
4 application is approved? Do you mean a passport 4 So that's the difficulty | nave. You've
5 was issued? 5 presented me a situation now where there could be
6 BY MR. MALDONADO: 6 any number of instances where the passport may need
7 Q. Passport application. 7 to be revoked.
& A. A passport was issued? 8 Q. Right. And the only reason it was
9 Q, A passport was issued. 9 forwarded to the legal department is because of the
10 A. ican't answer that hypothetical alone. 10 presence of a delayed birth certificate.
11 What I can tell you is that a passport, once 11 A. I know, but | can't answer -- you haven't
12 issued, when revoking a passport the department and | 12 told me that whether or not there was sufficient
13. the office -- essentially, the Passport legai 13 two-parent consent. You haven't told me whether or
14 office looks at all of the evidence, the evidence 44 not there was sufficient identity provided.
15 that was before the Passport agency at the time 15 Q. But that's not -- that's not the concern
16 they issued the application and any new evidence 16 from one of the passport centers. Their only

 

birth, it was approved. For whatever reason, that
case has been forwarded fo the legal department for
review of revocation. The only evidence in the
file is a delayed birth certificate.
Is that grounds for revocation?
A. So there's no driver's license presented,
because that would be a problem. If it's your --

 

17 that came in with the revocation request. And they 17 concern is a delayed birth certificate.

18 look at the totality of those circumstances and 18 A. Okay, Well, as | told you, what happens

19 they make a decision based on the totatiféfthose 19°When cases come in, all right, they're reviewed.

20 circumstances. 20 If they don’t have sufficient evidence, they go
21 There are situations where that decision 21 back to the requester. So if there was no -- so
22 can be ta revoke. There are decisions where 22 that could be an option.

Page 30 Page 32

1 that -- there are cases where that decision is not 1 | can't answer the question because you

2 torevoke. There are instances where that request 2 haven't given me all of the facts.

3 may come in and it goes back to the requester and 3 Q. Well, | mean, the only fact for which the
4 says you haven't given us enough evidence. For 4<passport is being considered for revocation is the
5 example, you can give us more evidence or we're 5 existence of a delayed birth certificate. It

6 going to close the case. 68 doesn't -- you know, forget now for the issues

7 Q. But if the only evidence in that passport 7 whether there were two parents or an |D, Those
8 application is a delayed birth certificate, is that 8 issues don't exist. The only thing is the

9 grounds for revocation? 9 existence of a delayed birth certificate.
10 A. [don't think | can answer that without 10 MS. FABIAN: I'm going to object. |
17 an application and the actual circumstances of the |11 think he answered the question.
12 particular case. 12 MR. MALDONADO: He has not.
13 @. That's the circumstance, the - you know, 13 MS, FABIAN: He said he can't answer
14 | sent my son's application, included a birth 14 that.
15 certificate that was issued seven years after his 15 THE WITNESS: The problem is that, and

 

16 maybe this is the problem, is that whatever the
17 reason the passport is sent in for revocation, the
18 legal office can look at whatever reason within the
19 whole scope of the document. And there are two
20 things that you have to establish, identity and

21+ citizenship.

2? in addition, you know, there's all the |

 

 

 

) ESQUIRE

sO UT IS ONS

800.211.DEPO (3376)
EsquireSolutions.com

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 10 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 10 of 46

JONATHAN M. ROLBIN
CASTRO vs. FREEMAN

February 20, 2013
33-36

 

— Page 33
other restrictive reasons. The person has a

warrant, et cetera, et cetera. So it's a little
difficult for me to answer the hypothetical! without
an actual case.

BY MR, MALDONADO:

@. If you're concerned about the identity,
it's an adult, he has a driver's license, he
subrnits his driver's license with a delayed birth
certificate.

A. So now we have a different question?

Q. Yeah. If the issue, the concern is with
identity that you're identified or whether two
parents signed it, there's no issue with identity.
The person has presented a driver's license. So

On Aokbt ON =

—— ee a
hon = Oo &

Page 35
to why that person should be — should have been

denied a passport or should now be revoked, that
passport would not be revoked.

Q. Let me give you another factual scenario.
A passport, adult passport holder whose passport
was approved, reissued a couple of times in the
'80s and in the ‘90s; and based, at the time of the
person applied, on a driver's license for identity,
to demonstrate identity, and a delayed birth
10 certificate reflecting a non-traditional birth,
11 that means net in the hospital. And the person,
12 for whatever reason, is applying for a benefit for
13 afamily member, And CIS sees the delayed birth
44 certificate and non-traditional birth and forwards

con mike wh =

to

 

1 BY MR. MALDONADO:

2 Q. Right, right.

3 A. So there is ne new ar additional

4 evidence. Is that your hypothetical?

5 Q. That's right, that's right. .

6 A. Okay. Well, | think | gave a declaration

7 inthis case, right. And what [ will say is this.

8 That passports -- in your example of a

9 revocation request that comes in with no new

10 evidence and there is no additional evidence and
41. there is no indication that anybody made an error
12 of any kind, okay, and the only issue is that the

13 person presented valid identity documents, a

14 delayed birth certificate from a state in the

15 United States, and they are that person, and there
16 is no other additional evidence and there is no --
17 and the issue, the citizenship issue is birth in

18 the United States and not physical presence and not
19 CCA and not any other example or any other thing
20 that | can't think of right now, in that particular

21. situation that you've just given me where there is
22 absolutely zero evidence and zero legal reasons as

 

15 the only reason the passport center forwarded the! 15 it for concerns to the legal department for review
16 case to the legal department is because of the 18 of revocation.
17 existence of a delayed birth certificate. 17 ls that a possibility that happens? Is
18 A. But-- 18 that a -- is that something that has happened in
19 MS. FABIAN: I'm going to objétft® form. | 19"the past few years?
20 THE WITNESS: The other difficulty | have | 20 MS. FABIAN: I'm going to object for
21 is that the passport center issued it based on the | 21 form.
22 delayed birth certificate. 22 THE WITNESS: |'m not quite sure |
Page 34 Page 36

| 2 BY MR, MALDONADO:

 

{ followed all of that.

3 Q. Have you gotten referrals from CIS by
4uddS. citizens who have a passport whose citizenship
5 has been questioned by CIS because of a delayed

6 certificate indicating non-traditional birth?

7 A. | can't recall if that particular

8 circumstance, without any other evidence, has ever
9 come in from USCIS.

10 Q. What about from a consular post?

11 A. Again, | can’t recall.

12 What | can tell you ts this. Whatever

13 the reason that they send it in, whether it's a

14 consular post or U.S. CIS or CBP or DOJ, whatever
15 that reason is that they want to revoke, first and

16 foremost we have a procedure, okay, and they have
17 to follow the procedure. That comes in.

18 The case is reviewed, regardless of what

19 their reason is. All of the evidence is looked at,

20 the evidence at issuance, the evidence that they

21 provided, and a determination is made.
22 That determination can be -- and I'm not

 

 

 

ESQUIRE

SO8 u T}Eaon @

800.211.DEPO (3376)
EsquireSolutions.com

 

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 11 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 11 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

CASTRO vs. FREEMAN 37-40
Page 37 Page 39
1 using your particular example here, I'm giving you 1 may look odd, you know.
2 ageneral statement. That determination by the 2 A. But the problem with your hypothetical is
3 reviewer could be to recommend revocation, it could | 3 that we look at the totality of the circumstances.
4 be to deny the revocation, and it could be to go 4 Q, |understand.
5 back to the requester for more evidence. Okay. 5 A. It can include little nuances here and
6 That's what happens with the case. 6 there, toa, as well, depending on what the
7 And in the first two instances, the 7 situation is and what the request is and what the
8 reviewer will provide an assessment based on the 8 evidence is.
9 preponderance of the evidence standard. Again, 9 Q. And my only curiosity is whether the
10 they look at the totality of the circumstances and 10 burden of proof to revoke is met when the file
11 all of the evidence, both what was provided at 11 includes a delayed birth certificate reflecting a
12 issuance and what has subsequently been provided,; 12 non-traditional birth?
13 and make that determination. 13 MS. FABIAN: Object to form.
14 Q, Okay. You previously were generous with | 414 THE WITNESS: There's no checklist that
15 your testimony in describing what -- answering a 15 says if a passport was issued based on this it's to
16 hypothetical where the legal department has 16 be revoked.
17 received a case where revocation is sought because|17 BY MR. MALDONADO:
18 of a delayed birth certificate issued by one of the 18 Q. Well, you're not telling me that a -- if
19 states in the United States. So 19° your office receives a case of a passport holder
20 Do you recall that? 20 who was born in Johns Hopkins, that it would --
21 A. Do | recall my testimony from 20 minutes 21 that that case would - strike that,
22 ago? 22 | think the legal department appreciates
Page 38 Page 40
1 Q. Yes. t that there is a distinction between a
2 A. Yes, Ido. -: 2 contemporaneously-issued birth certificate of a
3 Q. [just want to change that factual 3. birth reflect ~ of a birth ina hospital, versus a
4 scenario a little bit, It's still a delayed birth 4..de@layed birth certificate of a non-traditional
5 certificate, but it reflects a non-traditional 5 birth.
6 birth. That's the only evidence in the file. 6 MS. FABIAN: I'm going to object to form.
7 A. Right. And what | will tell you is that, 7 That's not a question.
8 like | Just said, when that case comes in, that 8 THE WITNESS: What's the question?
9 case will be reviewed based on the evidence that's) 9 BY MR. MALDONADO:
10 presented. And one of those three things will 10 Q. The question, that the legal department
11 happen, Okay. 11 appreciates there's a difference between those two
12 | think | made a pretty fair point as to 12 sorts of documents?
13 why | can't answer the hypotheticals. Okay. It's (13 A. Between a contemporaneous birth record
14 impossible for me ta sit here and answer 14 and a birth record delayed for how long?
15 hypotheticals. If you want to give me a particular | 15 Q. Seven years.
16 case that you have, you know, that's one thing. 16 A. Is there a difference between those two
17 But to ask me to answer a hypothetical like that, /17 documents? It's in the regulations. That's
18 there are so many nuances. 18 actually in the regulations.
19 @. Yeah. But I'm not -- I'm not interested 19 Q. Right.
20 in testimony about, you know, whether something | 20 A. There is a difference, consistent with
21 else in an application, in a passport case, would = |21 the State Department regulations. If that's your
22 trigger revocation, the fact that the signatures 22 question.

 

 

 

 

 

ESQUIRE

SOLU FI ONS

800.211.DEPO (3376)
EsquireSolutions.com

 

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 12 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 12 of 46
JONATHAN M. ROLBIN

February 20, 2013

 

 

CASTRO vs. FREEMAN 41-44
Page 41 Page 43
| Q. And let's assume, now, is there a 1 months of the person's birth, that those sorts of
2 difference for purposes of the review conducted by | 2 cases the department will reject or deny
3 the legal department of a contemporaneously-issued| 3 revocation?
4 birth certificate from one of the states reflecting 4 A. | can't answer that hypothetical.
5 birth in a hospital versus a birth certificate 5 MS. FABIAN: Object to form.
§ issued by one of the states reflecting a 6 THE WITNESS: | can't answer that
7 non-traditional birth? 7 question. It's too vague.
8 MS. FABIAN: Object to form. 8 BY MR. MALDONADO:
9 THE WITNESS: Is there a difference for 9 Q. Well, if | understand correctly, your
10 what purpose? 10 testimony earlier is that if there's no new
11 BY MR. MALDONADO: 11 evidence in a person's, passport holder's file,
12 Q. Whether to -- whether it triggers, 12 that the legal department will not act on a request
13 whether the scintilla of evidence has been met, the | 13 to revoke?
14 preponderance of the evidence has been met to 14 A. That's not my testimeny. That was not
15 revoke. 15 what | said.
16 MS. FABIAN: Object fo form. 16 @. So is it your testimony that the
17 THE WITNESS: | can't answer that. What |17 department needs new evidence in a passport
18 ifthe parents are diplomats? In either one of 18 application to make a determination whether to
19 those instances, if the parents are dipiofigfs! that | 19° févoke?
20 passport will be revoked, That's another preblem ‘| 20 A. That was not my testimony. | can't
21 =with your hypotheticals. 21 answer that question the way you phrased it.
22 BY MR. MALDONADO: 22 Q. Putting aside cases of diplomats and law
Page 42 Page 44
1 Q. Let's assume they're not diplomats. 1 enforcement issues, will the department revoke a
2 A. Okay. . 2 person's passport.where the only evidence in the
3 Q. You have a contemporaneously-issued birth 3 file is a birth certificate reflecting a
4 certificate from Kansas at a hospital and you have | 4.,..on-traditional birth issued within 12 months of
5 a birth certificate delayed by several months but 5 the person's birth?
6 not longer than a year reflecting a non-traditional 6 MS. FABIAN: Object to form. Asked and
7 birth, 7 answered,
8 Do they have the same evidentiary weight? | 8 THE WITNESS: Yeah, again, I'm having
9 A. For purposes of issuing a passport? 9 difficulty with your questions. I've said that in
19 Q. For purposes of revoking a passport. 10 order ta revake a passport, and if we're excluding
11 A. What's the new evidence in your scenario? | 11 law enforcement, | don't know what grounds you're
12 Q. No evidence other than that -- 12 asking me.
13 A. No new evidence? 13 There are a number of grounds that we
14 Q. No new evidence. 14 revoke a passport. So perhaps you could clarify
15 A. And no error of any type? 15 exactly what ground you're asking me on and it
16 Q. No error of any type. 16 might make it a little easier for me to answer the
17 A. I'm not sure | understand why that case 17 question.
18 would be sent for revocation, 18 BY MR. MALDONADO:
19 Q. Is it correct for me to understand that 19 @. Sure. On the grounds that the person --
29 in all cases where there's no new evidence but 20 and this was previously agreed to with Ms. Fabian,
21 there is the presence of a birth certificate 21 We're not dealing here with cases of fraud.
22 reflecting a non-traditional birth issued within 12 22 A, Okay.

 

 

 

 

 

ESQUIRE

SOLU FL ON Ss

800.211.DEPO (3376)
EsquireSolutions.com

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 13 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 13 of 46

JONATHAN M. ROLBIN
CASTRO vs. FREEMAN

February 20, 2013
45-48

 

. . _ Page 45
Q. We're only dealing here with section

51.62(b), that the person is not believed to be a
national or not believed to be a citizen.
A. Okay.
Q@. Okay. So the case has been referred to
6 your legal department because based on this -- the
7 only evidence, no new evidence, but the only
8 evidence that raises a suspicion that the person is
9 nota citizen or a national is the existence of a
10 birth certificate from one of the states reflecting
11 a non-traditional birth.
12 MS. FABIAN: Object to form.
13 THE WITNESS: But in your question a
14 passport was issued, correct?
15 BY MR. MALDONADO:
16 Q. Yes.
17 A. Anda passport was issued based on that
18 birth certificate?
19 Q. Yes.
20 A. And there is no error with that birth
21 certificate, It is a valid birth certificate?

1
2
3
4
5

Page 47
1 Q. Let me give you an example. It was --

2 because it's personal. It was came -- it came to
3 you because Cuidad Juarez forwarded to you.

4 A. | don't undersiand.

5 Q. Forwarded to the legal department.

6 A, it's personal?

7 Q. It happened in my family. That's why |

8 know. Cuidad Juarez made a request and it then
9 came to the legal department. So | sort of have an
10 idea how it came about.

11 A. Well, if it's --
12 MS. FABIAN: Odject to form,
13 THE WITNESS: If you can give me the casa

14 and go over the case,

15 BY MR. MALDONADO:

16 Q. No, I'm not sure why it matters where it
17 came from to you. But if it helps, the person

18 petitioned for a Mexican citizen -- the U.S.

20 immigrant visa and as proof of citizenship the

21 passport was presented. The passport had been

 

4 evidence and there's no error and there’s no legal
5 issue such as CCA, various other?

6 Q. That's correct, For now, let me -- we're

7 not -- I'm not going to touch CCA.

8 A. I'm not trying to make this difficult for
9 you. But you understand --

10 Q. Yes.

11 A. -- there are so many nuances to

12 revocations, all of them.

13 Q, Sure.

14 A. And you're asking me someone has

15 issued -- in your hypothetical, person A is issued
16 a passport based on birth in the United States, and
17 they were issued this passport based on a valid
18 driver's license or other proof of identity, and a

19 valid birth certificate, albeit non-traditionai,

20 and that case comes to us, I'm not quite sure how,
21 because I'm not quite sure what would trigger the
22 request to revoke.

 

22 Q. Uh-huh. 22 issued based on a driver's license and a birth
Page 46 Page 48
1 A. Yes? 1 certificate reflecting a non-traditional birth.
2 OQ. Yes. a 2. And based on that, a request was made by-the
3 A. Okay. And there is no additional 3 Department of State to provide evidence of why the

 

4..gassport should not be revoked on the basis that

5 the person was not a citizen,

6 A. And was the passport revoked in that

7 case?

8 Q. No. But! want to ~ but in this -- but

9 in that case, | want to know -- | want to know

10 whether -

11 A. I'm not quite sure why you're asking me
12 the question if we're here to talk about

13 revocations.

14 Q. Well, because the person had a lawyer to
15 represent them. Okay.

So if that file had gone to your
department, the legal department, and the only
issue present in the file was the birth certificate
delayed by a couple of months but less than a year
reflecting a non-traditional birth, would that have
triggered revocation?

MS. FABIAN: Object to form.

20
21
22

 

 

 

JESQUIRE

SOL UT ITONS

800.217.DEPO (3376)
EsquireSolutions.com

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 14 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 14 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

CASTRO vs. FREEMAN 49-52
Page 49 Page 51
1 THE WITNESS: Okay. Here is how | will 1 of revocation letters for all types of cases.
2 answer your question, And | think | have said this | 2 Q. Sure.
3 before, 3 A. And there are cases that we don't
4 The request, whoever makes it, can come 4 revoke --
5 in. And that request would be looked at. Okay. 5 Q. That's right.
6 There is no checklist. 6 A, --that go back to the requester and say,
7 However, in your statement if there is ? and I'm paraphrasing here, "Sorry, insufficient
& valid identity and a valid birth certificate and no 8 evidence to revoke."
9 other evidence of any kind whatscever is presented | 9 Q. | just -- | prefaced the question just so
10 or provided, or requested and later provided, 10 | understand that there is a base of knowledge from
11 whatever itis, right, | don't see how that 11 which you can answer questions, because the legal
12 passport would get revoked, 12 department has reviewed cases for revocation where
13 BY MR. MALDONADO: 13 there has been a birth certificate reflecting a
14 Q. Okay. Fair enough. 14 non-traditional birth.
15 A. And no-- and, again, no legal issues, no 15 A. Sure. | can't recall specifics,
16 errors, no anything like that. 16 obviously, sitting here, but there are, absalutely.
17 Q. It's fair to say that the legal 17 Q. Okay. And does the department employ a
18 department -- and by "legal department” we're 18 different standard or evidentiary basis if the
19 talking about the legal department withi"thé 19™ birth certificate was -- reflects that the
20 Passport Support, just so we're not confused about/ 20 assistant during the birth was a midwife who was
21 Ms. Fabian's department. 21 convicted for fraud?
22 A. Or the legal department in the State 22 Ms. FABIAN: QObject to form.
Page 50 Page 52
1 Department. { THE WITNESS: Okay. | have trouble with
2 Q. Right. 2 the question for a number of reasons. One, you
3 A. We'll call it Passport Legal, that will 3 asked me about the department and not Passport
4 make it very clear for me. 4ucLegal.
5 Q. Passport Legal has reviewed cases for 5 Two, I'm not quite sure if we're talking
§ revocation where the passport holder has a birth | 6 about a revocation or we're talking about an
7 certificate reflecting a non-traditional birth. 7 issuance or what we're talking about. Wasn't clear
8 Is that fair to say? 8 from the question. So | can't really answer it the
9 A. We receive all kinds of revocation 9 way it's phrased.
10 requests. 10 BY MR. MALDONADO:
11 Q, | understand that. 11 Q. Does the Passport legal department employ
12 A. |--| think you were produced a stack of | 12 a different standard or a different evidentiary
13 revocation letters. 13 basis when in a revocation case the file has --
14 Q. I know, | have tabbed some of them and || 14 reflects the existence of a birth certificate
15 can give you what | think would reflect 15 reflecting a non-traditional birth where the birth
16 non-traditional births. 16 assistant was previously convicted of fraud?
17 But | just want to confirm that your 17 MS. FABIAN: Object to form.
18 department has experience with those sorts of | 18 THE WITNESS: The Passport legal office
19 cases? 19 reviews all of the evidence that it receives in a
20 A. Yes. 20 revocation request, and any new evidence that's
a1 Q. Okay. 21 provided or that it becomes aware of or that it
22 A. And what! will say is there are stacks 22 gets with that, and makes a determination based on

 

 

 

 

 

ESQUIRE

5 OL UT | ON 8

800.211.DEPO (3376)
EsquireSolutions.com

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 15 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 15 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

CASTRO vs. FREEMAN 53-56
Page 53 Page 56

1 the totality of those circumstances. 1 established procedures for revocation. No new

2 There is not one check or one instruction 2 evidence other than someone just saw that birth

3 that says we weigh this differently than that. You 3 certificate and thought differently than the

4 look at the whole case and you weigh everything and| 4 support center when it approved the application.

5 you make a determination based on that individual 5 A. And a passport was issued in that case --

6 case and the facts of that case. 6 Q. Yes.

7 BY MR. MALDONADO: 7 A. -- based on that evidence?

8 Q. But if the only evidence in the file 8 QQ. Yes.

9 being reviewed by Passport Legal is the existence 9 A. And there is no new evidence, no mistake
10 ofa birth certificate issued by one of the states 10 no error of law, no identity, no any other type of
11 where -- reflecting a non-traditional birth where 11 issue?

12 the birth assistant was a midwife that was 12 Q. That's correct.
13 previously convicted for fraud in issuing, in 13 A. Again, I'm not quite sure | understand
14 registering individuals, would that trigger 14 how that case would come in.
15 revocation? 15 Q@. And let me see if | understand correctly
16 MS. FABIAN: Object to form. 16 something.
17 THE WITNESS: What I can say is each case] 17 Following that scenario where the only
18 is individually looked at based on the evidence 18 thing in the file is a birth certificate reflecting
19 that comes in with the revocation. Ther@iS*fo one = | 197s non-traditional birth of a midwife who's been
20 thing that is going to say this case gets revoked. 20 convicted of fraud for issuing fraudulent birth
21 BY MR, MALDONADO: 21 certificates or signing fraudulent birth
22 Q. That's the only evidence that is being 22 certificates, is it possible that the legal

Page 54 Page 56

1 forwarded to the legal, Passport legal department, 1 department would say, "No fraud except erroneously
2 for revocation, the fact that in 1980 or 1990 the 2 issued. Revoked"?

3 support center did not pick up on the fact that it 3 MS. FABIAN: Object to form.

4 was a non-traditional birth by a midwife who had $a THE WITNESS: I can't -- I'm sorry, |
5 been previousiy convicted. For whatever reason, 5 can't answer that.

6 DHS, the consular post, CBP has forwarded that case | 6 BY MR. MALDONADO:

7 for revocation to your department. 7 Q. I'm trying to figure out whether in the
8 If the only grounds for where revocation 8 determination to revoke, rather than finding that
9 is sought is this type of birth certificate, will 9 the person is not a citizen, that the legal
10 that -- will the passport be revoked? 10 department would say it was issued in error.

11 MS. FABIAN: Object to form. 11 Are those two separate grounds?

12 THE WITNESS: Again, if there is no new 12 A. Non-citizenship and error? Yes, those
13 avidence provided to the legal office and there is 13 are two separate grounds.

14 no new evidence and no error and no mistake of law | 14 I'm going to need a break pretty soon,

15 that's been made, | don't quite understand how that 15 MR, MALDONADO: We can break.

16 case would come in for revocation. 16 (Recess taken at 10:06 a.m.)

17 BY MR. MALDONADO: 17 (Deposition resumed at 10:17 a.m.}

18 Q. Assuming it comes to your department. 18 BY MR. MALDONADO:

19 Don't worry too much about hew it came. Someone at] 19 Q. You had mentioned earlier that there were
20 DHS said, hey, you know, this midwife on this birth 20 procedures of how cases for revocation were
21 certificate, you know, we've had experience with 21 referred to you.

a2 her. They forward it to your office through the 22 Could yau be more specific and describe

 

 

 

 

ESQUIRE

5 O04 UT EON 8

 

800.211.DEPO (3376)
EsquireSolutions.com

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 16 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 16 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

CASTRO vs. FREEMAN 57-60
Page 57 Page 59
1 those procedures? 1 MS. FABIAN: Object to form.
2 A, By "you," you mean to the Passport legal 2 THE WITNESS: Separate and apart from tha
3 office? 3 regulations, the FAM, statutes, whatever.
4 Q. Yes. 4 BY MR. MALDONADO:
5 A. Okay. Yes, so you're asking me about 5 Q@. Right.
6 outside agencies? 6 A. And that was memorandum within the legal
7 Q. That's correct. 7 department, correct?
8 A. Okay. Yes, there is — the procedures 8 Q. Correct.
9 are that a revocation request would come in and 9 A, Okay. There is no memorandum in the
10 include a memo from the agency on letterhead that | 10 legal department about that.
11 includes sufficient detail about the subject, | Q. And is there written memoranda separate
12 compiete name, date of birth, place of birth, 12 and apart from the statute, regulations, and the
13 Social Security number, things like that; a 13 FAM, is there written memoranda about guidance
14 description of the facts supporting the revocation, 14 about how birth certificates reflecting
15 any evidence, documents, et cetera, that support 15 non-traditional births should be considered,
16 the request for revocation: if there's foreign 16 weighed, evaluated by the legal department?
17 documents, they need to be translated: the contact | 17 MS. FABIAN: Object to form.
18 person from the requesting agency, so that we have | 18 THE WITNESS: No.
19 someone to go back to if we need new &Vidénce or | 18° BY MR. MALDONADO:
20 additional evidence, rather. 20 Q. And are there any training videos? We
21 And | believe that that is what we 21 talked about written memoranda, but now | want toe

22 request. So the memo could contain all of those

22 go into training videos or electronic -- any

 

Page 58
1 things, plus attachments.

2 Q. And is that procedure different for

3 requests that came within the agency, within the
4 State Department?

5 A. No,

6 Q@. Because what you just described is for
7 DHS or CBP or some other agency, correct?

8 A. Right, but that also applies to

9 diplomatic security, that also applies to the

10 passport agencies and centers, that also applies to
11 overseas posts, same thing, same format.

12 @. Okay. Because | thought you prefaced
13 this within or without the agency.

14. A. | did, but | realized in talking about it

15 that there is no difference. We ask for the same
16 things.
17 Q. Okay. Going back to the issue of birth
18 certificates reflecting non-traditional birth, if |
19 understand correctly, i don't want to ask the
20 question again, you told me that there were no
21 guidance or written memoranda about how such
22 documents should be weighed or evaluated, correct?

 

 

; Page 60
1 electronic medium that would be used or has been

2 used by the Passport legal department when -- to
3 consider or how to evaluate birth certificates
4...teflecting non-traditional births for purposes of

5 revocations.

6 THE WITNESS: Can you read that back to
7 me? Starts with the training videos.

8 (The reporter read back as requested.)

9 THE WITNESS: There are no videos, such
10 videos that I'm aware of. | don't know what you

11 mean by "electronic media."

12 BY MR. MALDONADO:

13 Q. 1don't know. E-mails?

14 A. There are no e-mails that I'm aware of.

15 MS. FABIAN: Javier, | just want to

16 clarify, the Castellano settlement does address the
17 evaluation of --

18 MR. MALDONADO: | think for applications.
19 MS. FABIAN: For applications only.

20 THE WITNESS: Right. We're just talking
21 about revocations.

22 Ms. FABIAN: So | just want to clarify

 

 

 

ESQUIRE

soLuT + ON 8B

800.211.DEPO (3376)
EsquireSolutions.com

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 17 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 17 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

CASTRO vs. FREEMAN 61-64
Page 61 Page 63
1 that these things exist, but that those are all 1 Are you aware of that?
2 outside the scope of what we're talking about here. | 2 A. Am |aware of what? That --
3 THE WITNESS: We're not taiking about 3 Q. A list or list --
4 adjudication of passports. We're talking about 4 A. — you learned of it through prior -
5 revocation of passports by the legal department. 5 Q. --of suspected midwives.
6 BY MR. MALDONADO: 6 A. Am (aware that there's a list of
7 Q. That's right. 7 suspected midwives? Yes.
8 A. Specific training videos, specific 8 Q. What role does that list play in the
9 e-mails? 9 decision to revoke when one of those suspected
10 Q. Right. 10 midwives appears on a birth certificate of a case
11 A. Specific memos about how to weigh 11 that has been forwarded to your office for
12 evidence? 12 revocation?
13 Q. That's right, correct. 13 MS. FABIAN: Object to form.
14 A. That's what you're asking me about? 14 THE WITNESS: [I'm not sure | can answer
15 Q. Right. I'm aware about the application 15 that with one — with a yes or no.
16 stuff. 16 What | can tefl you is that when a
17 MS. FABIAN: Okay. 17 revocation comes in, each case is looked at on its
18 THE WITNESS: And so as far as how to 18 own based on all of the facts and circumstances,
19 weigh evidence, there are no specific vifé68, no 19” the totality of those circumstances within that
20 specific e-mails, and no written memoranda that I'm; 20 case. The evidence is reviewed. What was
21 aware of. 21 determined at issuance and any new evidence is
22 BY MR. MALDONADO: 22 reviewed, and the decision is made based on that.
Page 62 Page 64
1 Q. Okay. And does that mean also -- because 1 There is no checklist of it's a, for lack
2 | am aware that under the Castellano settlement 2 of a better word, | think Castellano referred to it
3 agreement, some memoranda may have been prepared,| 3 as SBA list.
4 some guidance may have been prepared for the dod MR. MALDONADO:
5 purposes of applications of passport. 5 Q. Uh-huh,
6 Those sorts of materials are not 6 A. There is no checklist that it's an SBA,
7 considered by the revocation by the legal 7 nothing like that.
8 department in determining revocations? 8 Q. I know in your testimony you have bean
9 A. No. But there are adjudication materials 9 saying that if there's no new evidence of that the
19 like that. We're not -- that's for issuance. 10 person is not a citizen and if there are no other
t1 Q. That's for issuance, that's right, And 11 issues, its unlikely that the department -- that
12 those are -- | mean, those are not used by the 12 the Passport legat department would not recommend
13 Passport legal department -- 13 revocation?
14 A, For purposes of revocation. 14 A. [don’t think | said not recommend
15 Q. That's correct. 15 revocation.
16 A. No, they are not. 16 Q. Or not revoke.
17 Q. Thank you, 17 MS. FABIAN: Object to form.
18 A. Sorry. | didn't mean to finish your 18 BY MR. MALDONADO:
19 question. 19 Q. if lunderstood correctly, your testimony
20 Q. Fair enough. From prior litigation we're 20 was, look, unless there's new evidence, if there's
21 aware that there are -- there is a list or lists of 21 nothing new —
22 suspected midwives. 22 A. Nothing new.

 

 

 

 

 

}ESQUIRE

30h UTEON S

800.211.DEPO (3376)
Esquire Solutions.com

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 18 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 18 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

CASTRO vs. FREEMAN 65-68
Page 65 Page 67
1 Q. -- and the application nas been approved | 1 going to object because it's vague. When was new
2 but the case has been forwarded to the legal 2 evidence obtained?
3 department, if there's nothing new we would not 3 And then the evidence that caused the
4 revoke? 4 revocation, | think that would be deliberative
5 MS. FABIAN: Object to form. 5 process. | think that new evidence was obtained
6 THE WITNESS: You're asking me if that's | 6 over the course of discovery in the Guerrero case
Y what I said? 7 is -- | mean, it's evident from the materials what
8 BY MR. MALDONADO: 8 new evidence was obtained.
9 (Q. That was your -- 9 MR. MALDONADO: | understand. So there's
10 A. | think I'd rely more on what | said 10 no -- i mean, I'm not sure what is privileged
11. earlier -- 14 anymore.
12 Q. Sure. 12 MS. FABIAN: Well, what's privileged is
13 A. -- specificaily in the transcript. But | 13 which pieces of evidence were considered and the
14 will say it again. | preface it with we've been 14 piece of evidence that would have been the factor
15 here over an hour and a half, hope! don't miss | 15 in determining the revocation. | think that's
16 it, misstate what I said earlier. 16 going to go to deliberative process privilege.
17 Which is if there is no new evidence, no 17 To the extent you want to show him the
18 error, no mistake of law, no other reason as we've | 18 letter, and that would | think constitute a final
19 discussed, you're nodding your head s"l"Want to | 19 "decision, he can say, you know, what the letter
20 make sure you're in agreement with me, no other |20 says about the factors considered in revocation.
21 reason such like was set forth in the regulations, | 21 MR. MALDONADO: No, | mean, | --
22 I'm not quite sure what would be the basis for 22 MS. FABIAN: But I'm not going to let him
Page 66 Page 68
1 revoking the passport. 1 walk through the materials and say what the agency
2 But it’s difficult for me to answer 2 considered in terms of revocation.
3 without looking at the particular case. 3° BY MR. MALDONADO:
4 Q. Sure. And I'm not going te make this an Gomme Q. Well, if lunderstand correctly,
5 exhibit, This is a -- ignore the -- | think some 5 Jonathan, your department revoked Ms. Guerrero's
6 of them we used recycled paper, so it's on 6 passport; isn't that true?
7 double-sided. But this is what plaintiffs received t A. Well, do you have the revocation letter?
8 from DOJ for Ms. Guerrero, Some of itis redacted,) 8 Q. Yes,
J but you may or may not know what it is. 9 A. Can | see it?
10 A. For what did you say? 10 MS. FABIAN: Are we going to make this an
11 Q. Ms. Guerrero. 11 exhibit now? Because if --
12 A, Okay. 12 MR, MALDONADO: No, I’m not making it an
13 Q. And so what was the new evidence that the| 13 exhibit,
14 legal department obtained that caused it to revoke | 14 MS. FABIAN: If he's going to testify
15 Ms. Guerrero's passport? 15 about it --
16 MS. FABIAN: I'm going to object to that. 16 MR. MALDONADO: I'm not going to make it
17 I(t calls for deliberative process privileged 17 an exhibit.
18 material. 18 BY MR. MALDONADO:
19 MR. MALDONADO: I'm asking for -- I'm 19 @. You sent her the first one, | think had
20 sorry. Let's go -- 20 the wrong name, Not you, but your office. Like
21 MS. FABIAN: To the extent you're asking | 21 you said, typos are made.
22 new evidence that was obtained -- well, I'm also 22 A. Right. So do you have both letters that

 

 

 

 

 

ESQUIRE

8O.). UT EONS

800.211.DEPO (3376)
EsquireSolutions.com

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 19 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 19 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

CASTRO vs. FREEMAN 69-72
Page 69 Page 71

1 you could show me? 1 BY MR. MALDONADO:

2 Q. Yeah. 2 Q. | just want to know in the letter you

3 MS. FABIAN: I believe the date of the 3 said there was evidence that she was -- that came

4 second one is December 17th. 4 to the department that caused it to revoke the

5 BY MR. MALDONADO: 5 passport for Ms. Guerrero.

6 Q. This is the one that was originally sent, 6 What was that evidence?

7 but it has the - actually, could you hand it back 7 A. Well, in the third paragraph of the

8 again? 8 letter it identifies a few things.

9 A. Sure, 9 Q. Okay.

10 Q, I'm going to show you, Jonathan, what 10 A. So we've attached the letter as an

11 has — what is marked as defendant's Bates 11 exhibit. | can read it if you want.

12 number 826 and 827 for your review. This was a 12 Q@. Please read it.

13 letter that was sent to Ms. Guerrero on December | 13 A. Okay. From the third paragraph, The

14 14th, 2010, but it had a typo because it identified 14 department was recently informed of an

15 her by her wrong surname. 15 investigation regarding the circumstances of your
16 And I'm going to hand to you pages Bates 16 birth. The investigation uncovered a Mexican birth
17 numbered defendant 830 through 832. It includes a] 17 record in the name of Ana Luisa Guerrero Ornelas
18 cover letter where you identify for Ms. Guerrero 18 that lists your date and place of birth as June

19 the error in the greeting line and provide fis with 19°20th, 1977, in Matamoros, Mexico. This birth

20 a corrected letter, 20 record was filed on July 6th, 1977. You provided a
21 A. Okay. 21 sworn statement to U.S. Citizenship and Immigration
22 Q. And my question is what was the new 22 Services in which you stated that you are aware of

Page 70 Page 72

1 evidence that the department obtained that caused | 1 this Mexican birth record since you were 10 years

2 it to revoke the passport? 2. ald. However, the birth record was not amended

3 MS, FABIAN: Again, I'm going to object 3 until February 2nd, 2007, three days before your

4 to the extent you're asking for information 4,.application for a U.S. passport, The amended

5 considered outside of what's reflected in the final 5 Mexican birth record changed your date and place of
6 agency decision, which fs the letter. 6 birth to July 4th, 1977, Brownsville, Texas. Based

7 BY MR. MALDONADO: 7 on this new evidence and the totality of the

8 Q. Well, ican provide you with the file 8 circumstances, we have determined that the

9 that was provided by the department. You take a § revacation of your passport is warranted.

10 look at this and tell me where | could find the 10 And | think to be clear, there's also a
11 piece of evidence that caused the department -- 11 factual statement in the second paragraph that
12 unless this is not complete. 12 identifies what was presented with her passport
13 MS. FABIAN: | don't understand. The 13 application.
14 objection would be that if you want the piece of 14 Q. Can you read it for the record?
15 evidence that caused the -- what is reflected in 15 A. Read that one too? Sure.
16 this letter reflects the agency's decision on the 16 State Department records -- and I'm
17 revocation. To the extent what the letter states 17 reading the second paragraph now. Little out of
18 was the evidence considered by the agency, he can) 18 order,
19 answer those questions. 19 @. And it's Bates number?
20 lf there was additional considerations 20 A. DEF 00831 to 832.
21 made about additional evidence, whether it was 21 State Department records indicate that on
22 rejected but it's not reflected in — 22 February 5th, 2007, you executed an application for

 

 

 

 

 

yESQUIRE

534 LU TFT | ON 8

800.211.DEPO (3376)
EsquireSolutions.com

 

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 20 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 20 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

CASTRO vs. FREEMAN 73~76
Page 73 Page 75
1 aU.S. passport at the Brownsville post office in 1 Q. Okay. And --
2 Brownsville, Texas. in support of your application 2 A, And as long as we preface that with |
3 for U.S. passport, you presented a Texas birth 3 haven't looked at the application, that's fine.
4 certificate that lists your date of birth as July 4 Q. And it doesn’t -- the revocation letter,
5 4th, 1977. This birth certificate was filed on 5 Bates number 831 through 832, also does not
6 August 8th, 1977. Thereafter, U.S. passport number| 6 indicate that it was revoked because she hadn't
7 422223297 was issued to you on April 9th, 2007. ¢ signed the passport application form, right?
8 Q. And so ifl understand correctly, from 8 A. No. {twas revoked -- it is fair to say
9 the letter it was the existence of a Mexican birth 9 that, looking at this letter, the basis for the
10 registration, which was later amended by 10 revocation were the facts and circumstances
11 Ms. Guerrero, that among other things caused the [11 surrounding her claim of birth in the United States
12 department to revoke her passport. 12 and not identity issues.
13 ls that fair to say? 13 Q. Okay. This was the application itself,
14 A. Among other things, yes. 14 A. Okay.
15 Q. And the other things were her statement, 15 Q. And I'm going to show you what's been --
16 for example? 16 A. Yeah, I'llidentify. You've given me DEF
17 A. Well, that's one example. 17 00869 and 870.
18 Q. Anything else? 18 Q. And this is her identification,
19 A. Well, as | think I've said earlier, tie 19°" A. Okay. That would be DEF 00871.
20 totality of the circumstances. 20 Q. So looking at the application, do you see
21 Q. Sure. 2t anything on its face that was grounds for the
22 A. Which inciudes all of the information 22 revocation?
Page 74 Page 76
1 that she provided at the time she applied for the 1 A. Well, again, you have to look at the
2 passport as well. ~ 2 totality of the circumstances and the evidence that
3 Q, Okay. And that -- and that was one of 3 was presented at the tire of the revocation
4 the topics in the notice of deposition, 4..cequest, which would include everything within the
5 Ms. Guerrero’s file. 5 application, plus everything --
6 So besides her ID, did the department 6 Q. Right.
7 have any problem with her identification when she| 7 A, ~ that was subsequently provided.
8 applied for a passport? 8 Q. And just looking at the application, were
9 A. You mean did she present a valid driver's | 9 there any problems with the apolication itself,
10 license -- 10 whether she didn't have the correct name, she
11 Q. Yes. 11. didn't sign the form, her address was not correct,
12 A, -- or whatever? 12 she was supplying from abroad? Anything that
13 Q@. Yes. 13 played a role in the revocation?
14 A. | don't think it says in the letter. Do 14 MS. FABIAN: I'm going to object to form.
15 you have a copy of the application? 15 THE WITNESS: Okay. Well, to answer --
16 Q. I[do. 16 whether or not it played a role, the whole
17 A. Okay. | mean, it would say on there. My |17 application played a role.
18 guess is it would be noted if she provided an 18 What | can say is this. So if we look at
19 invalid driver's license. 19 itin terms of a snapshot, and the snapshot here
20 Q. That's right. 20 within -- and you've just handed me DEF 00742. All
21 A, 3o looking at the letter, my guess would | 21 right. So the snapshot of Bates number 869, 870,
22 be she provided a valid driver's license. 22 871 and 724, I'm not quite sure why those are out

 

 

 

 

 

ESQUIRE

§O14U Tiga 8

800.211.DEPO (3376)
EsquireSolutions.com

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 21 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 21 of 46

JONATHAN M. ROLBIN
CASTRO vs. FREEMAN

February 20, 2013
77-80

 

Page 77
1 of order, but that snapshot of those four pages

2 fndicate that at the time the application was

3 issued that was a correct issuance.

4 BY MR, MALDONADO:

5 Q. Okay.

6 A. Okay. Now looking at the revocation

7 letter and nothing more, and the facts as

8 identified in the revocation letter, additional

9 evidence, new evidence, came into the department's
10 passession. I'm not sure, | can't tell from where,
11. on this letter.

12 Q. Did you have a chance to review the file
13 before your testimony today?

14 A. I didn't review the file.

15 Q. Were you aware that that was a subject
16 that you were going ta testify about in today's
17 deposition?

18 A. | was aware of the topics. I'm not sure
19 which topic -- but you didn't let me finist*7iy*
20 answer to the question, though.
21 Q. Okay.
22 A. |forgot where | was before you

Page 79
1 appear that that was the basis for the revocation

2 of the passport.
3 Q. Okay. That's fair enough. | just want
4 to confirm that those were the facts thai, in
5 combination with the totality of the evidence, that
6 led to the revocation.
7 A. Totality of the evidence and
8 circumstances.
9 Q. Right, okay. And so then did she go to a
10 hearing to appeal that decision?
11 A. No.
12 Q. Why not?
13 A. Well, you asked me if she went to a
14 hearing, and I think --
15 Q. Did she go -
16 A. [don't know whether she went to a
17 hearing or net.
18 Q. Did she administratively appeal that
19° decision to revoke?
20 A. Did she? | have no idea whether she made
21 a request to do so or not.
22 Q. Could she?

 

Page 78
1 interrupted me. So why don't | start over.

2 Bates number 869, 870, 871, and 742

3 represent a snapshot of what the department was

4 aware of at the time Ms. Guerrero applied for a

5 passport. And based on what you've provided me, at
6 the time of the adjudicative decision it appeared a

7 correct decision to issue the application was made.
8 She presented valid identity documents, she appears
9 to have presented a valid birth record, okay. |

10 don't Know if there was additional evidence

11 provided, but this is what you've given me.

12 Subsequent to that issuance, new evidence
13 came in, as indicated in the revocation letter.

14 And that new evidence inciuded a foreign birth

15 record showing that she was born not in the United
16 States butin a foreign country, Mexico; anda

17 sworn statement that she provided to U.S. CIS: and
18 another fact that she had amended the birth record.
19 So that new evidence was then locked at,
20 in addition to the evidence she provided at the
21 time she was issued the application. And based on
22 the totality of those circumstances, it would

 

 

Page 80
4 A. Okay. No, she could not,

2 Q. And that -- and explain to me why she

3 could not have administratively appealed the
4..<ecision to revoke her passport.

5 A. Okay. Under our existing regulations,

6 she was -- her passport was revoked on the basis of
7 non-nationality. And in section 5170 through 5174,
8 that is not a basis for a review hearing.

9 Q. And can you cite for me the statute or

10 the statutory provision that authorizes the

11 department to deny review of a revocation that is
12 made under 51.62(b}?

13 MS. FABIAN: I'm going to object to the

14 extent you're calling — asking him to make a legal
15 evaluation --

16 MR. MALDONADO: Sure.

17 MS. FABIAN: ~ of the regulations.

18 MR. MALDONADO: I'm just asking for him
19 to identify something.

20 THE WITNESS: I'll not sure what you're

21 asking me to identify.
22 BY MR. MALDONADO:

 

 

 

ESQUIRE

Boiuwrtiowns

800.211.DEPO (3376)
EsquireSolutions.com

 

 
Case 1:18-cv-00178 Document 19-1 Filed

on 02/26/19 in TXSD Page 22 of 45

Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 22 of 46

JONATHAN M. ROLBIN
CASTRO vs. FREEMAN

February 20, 2013
81-84

 

Page 81
1 Q. if you could identify for me the

2 statutory provision for the regulation that you

3 just quoted to me that does not allow for

4 administrative review of the revocation decision.

5 A. There is no statute that requires review

6 under this circumstance.

7 QQ. Okay.

8 A. There is no statute that requires State

9 Department review under this circumstance.

10 Q. I'm trying to figure out, | blanked out

11 on what the -- where the State Department statutes
12 is. Is itin 8 USC as well? | don't know.

13 Wherever the statutes regarding passport, | think
14 it's 8 USC something.

15 Anyway, are you aware that at a later

16 date the legal department rescinded its decision to
17 revoke the passport?

18 A. | wouldn't use the term "rescinded."
19 Q. How would you describe that? “""*
20 A. | would say that the department -- the

21 legal department made a later determination that --

. . Page 83
1 just review -- do you have ~-

2 Q. You're not going to be able to read
3 anything that | have here. I'll give it to you.

4 A. It's all redacted?
5 Q. Hmmm?

6 A. It's all redacted?
7 Q. Yes,

8 A. Well, my recollection is that

9 Ms. Guerrero, subsequent to being revoked, filed a
10 lawsuit. And | believe during the course of that

11 lawsuit additional evidence was provided.

12 Without actually reviewing the litigation

13 file, my recollection is a little fuzzy. | deal

14 with a lot of revocation cases, in addition to all

15 the other duties.

16 But | think there were -- | believe there

17 was deposition -- there was deposition testimony,
18 And | can't recall specifics right now off the top
19°of my head, but there was additional new evidence
20 that had not been provided to the department that,
21 when looked at in the totality of the

 

12 in through discovery in the case, but I'm going to
13 ask him not to identify exactly the evidence that
14 was the basis for the re-issuance.

15 BY MR. MALDONADO:

16 Q@. I'm only asking about the facts. I'm not

17 asking about how it was weighed, what deliberative
18 process went into weighing it.

19
20
21
22

| just want to know what were the new
facts that came to the department that changed its
decision to revoke Ms. Guerrero's passport?
A. i'd have to take a break, | think, and

 

22 Q. Made a labored determination? 22 circumstances, we made a determination that
Page 82 Page 84

1 A. Later determination that, based on 1 Ms. Guerrero had in fact now established a claim,

2 additional evidence that was provided subsequent to | 2 her claim to birth in the United States.

3 the revocation, new evidence, that Ms. Guerrero was| 3 Q. And-

4 entitled to a passport. 4eceon A. And what | will add is this.

5 Q. And what was that new evidence? 5 Ms. Guerrero at any time -- her revocation,

6 MS. FABIAN: And, again, I'm going to 6 although that is a final decision on that passport

7 object to the extent you're asking him to identify 7 number, she is always and was always free to

8 the information that was the basis for the 8 reapply and submit whatever additional evidence she
9 re-issuance. 9 had.
10 He can identify new -- to the extent he's 10 Q. And | won't make you do that, but maybe
11 aware, he can identify the new evidence that came | 11 when we take a short lunch break | would ask you if

 

12 you -- ifit's possible for you to review her file

13 to see what was that new evidence.

14 A. Sure.

15 Q. Because it was -- you know, | got — |

16 got black papers, that's all | got.

17 A. So you have a stack of documents there.
18 What's the Bates number on them?

19 Q. It goes from 725 through 891, | believe.
20 MS. FABIAN: There were -- just for the
21 record, there were also additional documents for
22 Guerrero identified in discovery responses that

 

 

 

ESQUIRE

§ O04 U Fi aon 8

800.211.DEPO (3376)
EsquireSolutions.com

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 23 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 23 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

CASTRO vs. FREEMAN 85-88
Page 85 Page 87
1 were already in the possession of plaintiff. So 1 Q. So, Jonathan, your department would have
2 there's additional documents that should provide an ; 2 those new facts that caused the department to at a
3 answer to your question and we can review those. 3 later date change its decision, correct?
4 But these were identified in discovery responses 4 A. [don't know what you're asking me.
5 and should be in the plaintiff's possession because | 5 MS. FABIAN: Object to form,
6 the same counsel participated in Ms. Guerrero's -- 6 THE WITNESS: Would have those new facts’
7 MR. MALDONADO: | understand. But you 7 BY MR. MALDONADO:
8 and | had a conversation and | asked for a complete | 8 Q. That you would have the documentation
9 file. And you kindly said | will send you what was 9 reflecting those new facts that caused the
10 previously provided to other counsel, And this is 10 department to change its decision ta revoke
11 what! got. So -- 11 Ms. Guerrero's passport.
12 THE WITNESS: Right, Out that wouldn't 12 A. You mean like if there was a lawsuit
13 necessarily include everything that was produced 13 would we have depo transcripts?
14 during the course of discovery, would it? 14 Q. Yes.
15 Ms. FABIAN: I think with regard to 15 A. Sure.
16 Guerrero, what we produced was the complete 16 Q. | mean, if that's what the -- if that was
17 passport file at this time. 17 anew fact that caused the department to change its
18 And if you jook at the discovery 18 mind, that would -- you would have that, correct?
19 responses, | also identified with some specificity we A. Yeah, we would have that.
20 the additional documents that were in the file, 20 Q@. Okay, okay. So I'm not going to ask you
21 anything that was in -- and | won't -- | don't 21 to stand up right now and [ook atit, but when we
22 remember the exact language, but other documents | 22 have a short break | will return to request ~
Page 86 Page 88
1 that were exchanged during the course of the 1503 | 1 again, the question is what were those new facts
2 litigation for Ms. Guerrero that were also 2 that caused the department at a later date to
3 responsive to the document requests. 3 change its decision to return Ms. Guerrero’s --
4 MR. MALDONADO: And | thinkithad todo | 40 A. To reissue anew passport.
5 with a settlement agreement and other stuff like 5 Q. That's right.
6 that. | don't think there was anything related to 6 A. Because we revoked thal number.
7 the individual passport file or revocation file 7 Q. Right,
8 that was identified in the defendant's responses. 8 A. Okay.
9 50 this is all | have that | understood 9 Q@. Toissue a new passport.
10 the legal department had when it made its decision | 10 Taking Ms. Guerrere's case as an example,
11. to revoke. 11 that question, the issue of the new — the Mexican
12 MS. FABIAN: And that's not true, because | 12 birth registration, how did it come to the
13 if you look at the discovery responses, at some 13 attention of the legal department?
14 point defendant stated that in addition the 14 A. How did -- you're talking about paragraph
15 Department of State had in its possession all 15 3 of the letter?
16 documents that were filed or produced or generated | 16 Q. Yes,
17 during discovery that were -- that were also nowin | 17 A. How did that come to our attention?
18 the possession of plaintiffs. And this included 18 Q. Yes.
19 deposition testimony and additional documents that | 19 A. Well, it came from an outside source ora
20 plaintiffs produced to the Department of State, and | 20 consular post, somewhere like that. Somebody sent
21 so they're already in plaintiffs possession. 21 that to us.
22 BY MR. MALDONADO: 22 Q. And --

 

 

 

 

 

ESQUIRE

Ok UT | aon $s

800.211.DEPO (3376)
EsquireSolutions.com

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 24 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 24 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

CASTRO vs. FREEMAN 89-92
Page 89 Page 91
4 A. And CIS, as it says in the letter, it 1 fact, if you understand that distinction.
2 looks like a sworn statement was given to CIS, so 2 BY MR, MALDONADO:
3 itmay have come in from CIS, U.S, CIS, 3 Q. Yeah. Idid not say "the." | said cid
4 Q@. Okay. And is it always the case where 4 that fact play a role? I'm not saying it's a
5 there are foreign-issued birth registrations, in 5 determinative role.
6 this case let's just talk about Mexico, that the 8 Did it play -- does the fact that a
7 legal department would only become aware of that | 7 passport holder does not disclose at the time of
8 through DHS? 8 application that they have a foreign-issued birth
9 A. No. 9 registration play a role in the decision to revoke?
10 Q. What other source -- how else would the 10 A. | think | -- as | said before, itis a
11 legal department become aware of a foreign-issued | 11 fact that is considered.
12 birth certificate to someone who's claiming tobea | 12 Q, And my question is why is that? Why does
13 US. citizen? 13 it play any role?
14 MS. FABIAN: I'm going to object as asked | 14 A. Well, | think that goes into how we
15 and answered. 15 deliberate particular things.
16 THE WITNESS: it can come from any 16 But | think each fact that we're aware
17 source. 17 of, if the person is claiming -- if we're talking
18 BY MR. MALDONADO: 18 about a case, a hypothetical case where the person
19 Q. Sure. Se 19°18 claiming birth in the United States, then all of
20 A. Sometimes it comes from the person 20 the facts and circumstances surrounding those
21 themselves, 21 claims play a role in evaluating the evidence and
22 Q. Right. Does the fact that the passport 22 weighing the evidence.
Page 90 Page 92
1 holder did not reveal or disclose the existence of 1 Q. Letme ask you, does the fact that the
2 a foreign birth certificate, does that fact play a 2 person di¢ not disclose at the time that they
3 role in the evaluation or decision to revoke a 3 applied fora passport that they had a birth
4 passport in the totality of circumstances? 4...certificate from a foreign country, would that fact
5 A. That is a fact, right. 5 tend to -- would that fact make it more likely that
6 Q,. Before you go, why is that? 6 the passport be revoked or less likely that it
7 A. You didn't let me finish. 7 would be revoked?
8 Q, | know, | know. 8 MS. FABIAN: Object to form.
9 A. | can't answer two questions at once. 9 THE WITNESS: Yeah, | can't answer that.
10 MS. FABIAN: I'd like him -- let him 10 I think you have to look at the totality of the
1t finish his answer first. 11 circumstances and see what's presented in the
12 THE WITNESS: So you're ask -- can you 12 particular case. Itis a fact that would be
13 repeat the first question? 13 considered.
14 (The reporter read back as requested.) 14 BY MR. MALDONADO:
15 THE WITNESS: Okay. So as | think I've 15 Q. Right. But is it - in the case is ita
16 said before, when revoking a passport we look at /16 plus ora minus fact? ls it a positive or a
17 all of the evidence, new and before, the new 17 negative factor in the evaluation?
18 evidence and the evidence that was provided at the| 18 MS. FABIAN: Object to form.
19 time. 19 THE WITNESS: | don't know what you mean
20 There are a number of facts that may play 20 by "positive" or "negative." Positive for negative
21 a role in evaluating or weighing the evidence, And | 21 for who, the applicant, for the department?
22 what you mentioned is a fact, not the fact, but a 22 BY MR. MALDONADO:

 

 

 

 

ESQUIRE

$0Q0 UT | ONS

 

800.211.DEPO (3376)
EsquireSolutions.com

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 25 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 25 of 46

 

 

JONATHAN M. ROLBIN February 20, 2013
CASTRO vs. FREEMAN 93-96
Page 93 Page 95
1 Q. Positive or negative tending to revoke. 1 Q. But in terms of how it's considered, is
2 A. [still don't understand what you known 2 ita fact that is considered tending to show that
3 by positive or negative, 3 the person is not a national or tending to show
4 Q. Does the fact that a person did not 4 that the person is a national?
5 disclose the existence of a foreign-issued birth 5 MS. FABIAN: Object to form.
6 certificate be weighed as a factor favoring 6 THE WITNESS: If they didn't disclose --
7 revocation? 7 there are -- the difficulty I'm having is there are
8 A. Again, there is no one particular thing. 8 more facts that you're not discussing, which is not
9 Each fact is looked at, we look at the totality of 9 only was it not disclosed, but a birth record
10 the circumstances. 10 existed as weil, right?
11 | can't say that, you know, we would make 11 BY MR. MALDONADO:
12 acheck and say, "Oh, that's it, that person gets 12 Q, Right.
13 revoked." Everything is looked at individually in 13 A. And was subsequently discovered. So
14 terms of the whole story, the whole picture thatwe | 14 those two facts right there would tend to -- they
15 have presented before us in that snapshot. 15 would not support issuance of a passport, | would
16 Q. Yes. And everything is seen and some of 16 say.
17 the evidence might tend to -- might tend to be in 17 Q. Would they support revocation?
18 favor of revocation and some evidence might tend to/ 18 A. They would be two facts that would be
19 suggest that the passport shouldn't be révaked. 19”l6oked at in the totality of the circumstances,
20 MS. FABIAN: Object to form. 20 They certainly wouldn't rule against revocation.
21 BY MR. MALDONADO: 21 Without -- well, that's fine.
22 Q.. Is that fair to say? 22 Q. Without individual cases, it's very
Page 94 Page 96
1 A. [think that's fair to say. | think the 1 difficult to discuss, | understand. But 1 didn't
2 difficulty is when you're asking me about one 2 getit, So --
3 particular thing, because everything has tobe | 3 A. You didn't get what?
4 looked at in the whole picture. fuse OQ. We'llhave a chance, hopefully we'll have
5 Q. [understand that. But, you know, not -; 5 achance to talk about them, but not today.
6 [ mean, it's not a neutral fact, correct? | mean, | 6 Going back to this list of SBAs that we
7 ithas -- it's not a fact tnat has no value. 7 talked about, or suspected midwife birth
8 In other words, the fact that the person | & attendants, you recall that testimony?

9 didn't disclose it, you're not just going to throw | 9 A, Uh-huh, yes.
10 it away and say, "I'm not going to consider it"? | 10 Q. Does the -- what guidance is given to

11 MS. FABIAN: Object to form. 11 your staff about how they should view birth

12 THE WITNESS: Yeah, I'm not sure | 12 certificates where one of these birth attendants
13 followed that. 13 appears -- that was on the list appears on the
14 BY MR. MALDONADO: 14 birth registration in a case that has been

15 Q. Sure. The fact that the person did not | 15 forwarded to your office for revocation? And |
16 disclose the existence of a foreign-issued birth} 16 know that there's nothing written and there's no

 

 

17 certificate, it's not a neutral fact. In other 17 training or e-mail, but what guidance verbally is
18 words -- 18 given to the adjudicators?

19 A. |t is a fact that's considered, 19 A. The lawyers --

20 absolutely. 20 Q. Yes.

21 Q. It's a fact that's considered. 21 A, -- and paralegals. The guidance that's
22 A. Absolutely. 22 given is to look at the totality of the

 

 

; ESQUIRE 800.211.DEPO (3376)

POLU TIONS EsquireSolutions.com

 

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 26 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 26 of 46

JONATHAN M. ROLBIN
CASTRO vs. FREEMAN

February 20, 2013
97-100

 

Page 97

Page 99

 

 

 

1 circumstances. The fact alone that a birth 1 the benefit is going to be denied, they issue a

2 attendant is cn an SBA list is not in and of itself 2 notice of intent to revoke, tell us why it

3 first and foremost, and everybody's familiar with | 3 shouldn't be revoked.

4 this because of Castellano, a reason to deny a 4 Are you telling me that your office does

5 passport. And it is not in and of itself a reason 5 that in some cases but not others?

6 to revoke a passport. 6 A. I'm telling you that our office isn't

7 Q. Turning te the issue of the existence of 7 required to do that. And I don't think you're

8 foreign birth certificates for U.S. passport 8 understanding my testimony.

9 holders, that's where I'm going to be asking some | 9 First and foremost, our regulations don't

10 questions now. 10 require that we go to the subject and ask for more
11 Can we agree on that? 11 evidence.

12 A. Okay. 12 Second, what | was referring to was not a

13 Q. In cases where there is a U.S. birth 13 request for more evidence from the subject, it's a

14 registration and, for example, a Mexican birth 14 request from the person, the agency that's making
15 registration, what weight is given to the orderin | 15 the request for revocation.

16 which the particular birth registration came first, | 16 Q. Oh, I didn’t understand.

17 whether the Mexican birth certificate, birth 17 A, So | think that's where the disconnect

18 registration, came before the U.S. birth 18 was.

19 registration? aii ig°°" Q. So the decision to revoke is based solely
20 MS. FABIAN: Object to form. 20 on what the — what was presented originally during
21 THE WITNESS: There is no set standard.| 21 the -- at the time of the passport application was
22 You have to look at the totality of the 22 made, and whatever evidence the source provides to

Page 98 Page 100

1 circumstances. You have to look at the whole case. 1 Passport Legal, correct?

2 BY MR. MALDONADO: 2 A. Uh-huh, yes. And whatever other evidence
3 Q. in every case where Passport Legal 3 may exist that we become aware of.

4 decides to revoke, before revoking do they request een OQ. HOw?

5 additional evidence from the passport holder? 5 A. Well, | don't know. | think we mentioned

6 A. No. 6 earlier litigation. So there's an example where

7 Q. Why not? 7 new evidence came in through a lawsuit and the

8 A. The revocation is based on the evidence 8 department, Passport Legal, became aware of that
9 that the department becomes aware of. It's a 9 new evidence.

10 snapshot and we don't go back and continue to 10 Q. Right. But just maybe so it's clear, you

11 request evidence. 11 don't have investigators going out there to incover
12 Q. But it's based only on the evidence that 12 additional evidence?

13 exists at the time of the application and any 13 A. No, we don't.

14 evidence that may have been uncovered by the source: 14 Q. Do you -- does Passport Legal have staff
15 forwarding the case for revocation to your office, 15 in consular posts abroad to investigate birth

16 correct? 16 registrations abroad?
47 A. And any additional items we may ask from 17 A. Consular posts abroad do have that

18 the requester, which as I said sometimes we go back | 18 capability and may be asked to do that in

19 and we ask for more from the requester. But, yes, 19 situations, sure, or to verify things.
20 itis all of that, 20 Q. | don't know if | asked you this, but !
24 Q. | just don’t see it in the regs where you 21 asked you about guidance, written guidance or
2? request -- | know in CIS, for example, DHS, when 22 memoranda for birth registrations that reflect a

 

 

 

800.211.DEPO (3376)
EsquireSotutions.com

 

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 27 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 27 of 46

JONATHAN M. ROLBIN
CASTRO vs. FREEMAN

February 20, 2013
101—104

 

7 . . Page 101
non-traditional birth and your testimony was none

1
2 existed.
3 Do you recall that’?
4 A. Yes.

5 Q@. And is there written guidance, and maybe
6 I did ask you, or memoranda about how to evaluate
7 where a passport holder has a foreign-issued birth
8 registration?

9 A. For purposes of revocation?

10 Q. For purposes of revocation.

11 A. Not that I'm aware of.

12 Q. Okay, And when those -- if you can

13 explain to me, when a referral is made to Passport
14 Legal for revocation, can you walk me through how
15 those files are organized? Where are they kept?
16 Does it come to a particular person in your unit?

17 And is it given a different number than the

18 passport number or whatever, maybe a referral

19 number? | want to know sort of the prdéess of how
20 these referrals, how these referrals are
21. maintained.
22 A. How they're maintained or how --

. Page 103
Q. Actually, no, I'm sorry. Let's just

|
2 focus on 51.62(b)}.

3 A. Non-citizenship revocations?

4 Q. That's right.

5 A. Okay. Which can include claims of birth,
6 which can include diplomatic children, which can
7 include people who've had their naturalization

8 certificates cancelled, certificates of

9 citizenship, whatever, things like that. Okay.

10 Those particular cases are triaged by the
11. division chief and then she assigns them out.
12 They are put into a case management

13 system. There's a file number for purposes of the
14 case management system, but they're kept by name.
15 And a file is created, for lack of a better word, a

16 paper file.

17 She assigns it to either an attorney or a

18 senior paralegal who has adjudication experience.
19°They would then review the case, review the

20 evidence.

21 And at that point, you know, several

22 things can happen, right? They can decide that

 

Page 102
Q. How they're first -- how they're

processed when they come in. |
A. Okay. So they can come in by e-mail, by

fax, or by mail. If they come in by fax or by
mail, they're received by the legal, for lack of a
better word, our secretary. | should call her my
assistant, otherwise I'm in trouble. And she would
distribute it to the division chief.

If they come in by e-mail, that e-mail
10 box is monitored by the division chief, whc's a
11 lawyer with 20-plus years experience.
12 Q. The legal chief, you?
13 A. No, no, no. I'm the director. She's my
14 subordinate.
15 Q. | see.
16 A. Okay. So it would get to the division
17 chief. She then reviews the request. She does a
18 triage, for lack of a better word.

aornAnnh wh =

{

19 And we're talking about all revocations
20 here?
21 Q. Yes.

22 A. Yes? Okay.

 

 

. . Page 104
there's insufficient evidence and they can go back

to the requester and ask for additional evidence.
3 They can review the evidence that's provided, make
4...a<letermination that the preponderance has been

5 made and the passport should be revoked, in which
6 case they draft a letter for my signature.

BO

7 That letter and - so we'll go each step.
8 Okay?
9 Q. Yas.

10 A. So if the -- let's deal first with

11 insufficient evidence.

12 If there's insufficient evidence, they'll

43 go back to the requester. The guidance is to give
14 the requester a certain amount of time. We don't
15 leave these open forever.

16 If the requester does not provide that

17 additional evidence, then the case would -- they
18 would make a recommendation. Either if it's within
19 the department a memo would be created, if it's
20 outside the department a letter would be created
21 for my signature. Either one’s for my signature.

22 And it would send the case back and say we're not

 

 

 

yESQUIRE

BoOoiuU T EON &

800.211.DEPO (3376)
EsquireSolutions.com

 

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 28 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 28 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

CASTRO vs. FREEMAN 105-108
Page 105 Page 107
1 revoking it. 1 letter, it goes out. If | disagree with the
2 Now, when that happens, okay, that would 2 decision, it goes back to the division chief.
3 go from the first person that receives it to the 3 That's the process for all of these types
4 division chief, who then reviews the whole package. | 4 of revecations.
5 At that point she can agree with the recommendation) 5 Q. Okay. And that is -- the process you
6 or she can send it back to them. Maybe, you know, | 6 described is true whether the revocation is for
7 whatever her reasons are. Okay. 7 purposes of non-citizenship, dipiomats, or | forget
8 If she agrees with it, then it comes to 8 the other ground that you mentioned. Fraud, let's
9 me. | lock at the whole package. If | agree with 9 say.
10 things, | sign the memo, | sign the letter, it goes 10 A. | didn't mention fraud, but that’s a
11 back to the requester, says case closed. Right. 11 whele separate thing. It can be non-citizenship
12 If | disagree, it can go back down the chain. 12 based on claim of birth in the United States. It
13 Allright. Make sense? 13 can be non-citizenship based on that the child is
14 Q. Yes. 14 the child of a diplomat, although if the child is
15 A. Okay. In the case of an instance where 15 the child of a diplomat there is one other process
16 we decided that the case does not meet the 16 that I didn't mention, which is we do go out to
17 preponderance standard and we are denying 17 other offices to verify the diplomatic status of
18 revocation, slightly different from the one where 18 the parents, Okay.
19 we request more evidence, again a merfid'df a letter | 19°"” But absent that, the process is the same.
20 is prepared going to the requester saying that 20 Q. And within the lawyers --
21 there is insufficient evidence to revoke the 21 A. And it would include people also who have
22 passport. 22 multiple claims of birth or whatever.
Page 106 Page 108
1 That letter or memo and the package, | Q. Right. And within the legal department,
2 which would be the file, make its way to the 2 Passport Legal, you mentioned there are several
3 division chief. She reviews it, makes -- if she 3 lawyers who are reviewing these cases, the
4 agrees with it, it moves forward to me. [ff she 4.¢evocation cases. That's all we're talking about.
5 disagrees with it, it goes back for further 5 A, Okay.
6 discussion. Right. And we're not a large office, 6 Q. | know that you mentioned that it's a
7 so there's a lot of dialogue that goes on as well, 7 small staff.
8 if there's disagreements. 8 Are some of those lawyers assigned only
9 Anyway, so eventually if it makes it to 9 to do non-citizenship or only to do diplomat or
10 me and] support the decision, a memo or a letter 10 only to do existing --
11 signed by me goes out to the requester denying the | 11 A. No. Every lawyer does revocations.
12 revocation. 12 Q,. And are all these -- you say sometimes | _
13 Then the third instance is the person 13 you get the referral by e-mail, sometimes by mail,
14 either gets more evidence back from the requester | 14 | think sometimes by fax.
15 or based on what was provided decides revocation is | 15 A. Rarely by mail.
16 appropriate. They draft an appropriate letter. 16 Q. Sometimes by fax, you said.
17 That letter is sant to the division chief, along 17 A. Rarely by fax.
18 with the whole package for review. If she agrees 18 Q. So and that -- you mentioned that they're
19 with the decision, it moves to me. If she 19 tracked but they're generally -- they're -- you,
20 disagrees with the decision, it goes back, 20 not treat them, but you work with them using the
21 if she agrees with the decision, it comes 21 last name of the passport holder.
22 tome. [fl agree with the decision, | sign the 22 You don't use that tracking number that

 

 

 

 

 

ESQUIRE

sO UT 1 ONS

800.211.DEPO (3376)
EsquireSolutions.com

 

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 29 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 29 of 46

JONATHAN M. ROLBIN February 20, 2013
CASTRO vs. FREEMAN 709-112

 

. oo. ; Page 109 i, _ Page 111
might be given initially when they first came to Q. Is there -- do you maintain an index of

1 1
2 your office, right? 2 the files that are in storage?

3 A. Right. 3 A. The files aren't in storage. They're

4 Q. And these cases, once your office is done 4 kept in the office.

5 with the case, whether it is sending it back to the | 5 @, Well, in storage in your office.

6 source saying there's not sufficient evidence, 6 A. Well, we have an electronic case

7 that's the end, or revoking the passport, these 7 management system that would maintain, | think,
8 cases, are they kept electronically in your unit or | 8 some sort of an electronic index. But | don't

 

 

9 are they forwarded somewhere else? 9 believe the division chief maintains a hard copy
10 A. They're not kept -- they're not 10 index.

11 maintained -- the complete file is maintained in | 11 Q. Okay.

12 hard copy. 12 A. But! don't know the answer to that.

13 Q. It's maintained in hard copy? 13 Q. Sure. In this case management system is
14 A. Yeah. 14 called what?

15 Q. And whether -- whether it is -- let's 15 A. ProLaw.

16 just treat right now where you return it to the 16 Q. Prologue?

17 source saying there’s not sufficient evidence. 17 A. ProLaw, L-A-W.

18 Do you still keep a hard copy in your 18 Q. And can you tell me what are the sorts of
19 file, in your offices? oa 19° fields that exist in ProLaw that are completed to
20 A. Yes. Thatis the process. 20 describe -- or filled in to describe the file?

21 Q. And is it fair to say that it's organized 24 A. | am not prepared to answer that. I'd

22 by last name? 22 have to look. I'd have to go get you that

Page 110 Page 112

1 A. Itis. 1 information. | don't know the answer, the

2 Q. And is it also organized by year? - | 2 specifics.

3 A. No. 3. Q. Okay. Or who would be the person who
4 Q. And in the case of where Passport Legal 4knows how those files are -- how the --

5 decides to revoke, independent of what may happen| 5 A. Well, | know who | can ask and get you

6 afterwards, whether there's a District Court case 6 that information.

7 of a new application, | don't care what may happen | 7 Q. Okay. | may not have a second bite at

8 afterwards, does your office also keep ahard copy | 8 you, so that's -- if | don't get a second bite at

9 of that revocation here in your office? 9 you, | need to know who would that be. | don't
10 A. There should be a revocation file for 10 want to put you on the spot. If you don't want to
11 that person. 11 bring that person, that's fine, if you want to at
12 Q. And is it also the case that itis 12 lunchtime find that out.
13 maintained by last name? 13 A. Yeah, | can find that out for you.
14 A. Yes. 14 Q. If you just give me the name, | promise |
15 Q. And it's not distinguished based on 15 won't hunt them down.
16 years, it's just kept alphabetically by last name? 16 A. No, just tell me what you want. You want
17 A. Correct. And it's not -- 1 should 17 to know if -- within ProLaw, how the cases are
18 clarify, it's not distinguished by revocation case. 18 identified?
19 Q. Right. Oh, lsee, Okay. 19 Q. That's right, what case information is
20 A. We have files for all the things that 20 put in ProLaw to identify what the case is about?
21 Passport Legal does. So it's just put in there by 21 A. Okay.
22 name. 22 Q, And how long has ProLaw been used?

 

 

 

 

ESQUIRE 800.211,DEPO (3376)

socuTi ans EsquireSolutions.com

 

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 30 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 30 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

 

CASTRO vs. FREEMAN 113-116
Page 113 Page 115
1 A. Okay. [ don't want to get too far 1 revocations?
2 afield, because ProLaw is a case management system| 2 A. Since my tenure?
3 not limited to revocations. 3 Q. Uh-huh,
4 Q. Uh-huh, okay. 4 A. What year are you asking about?
5 A. So you should understand that. It has a 5 @. | guess you started in 2011.
6 lot -- itis used as a case management system for 6 A. | started in 2010.
7 the office. 7 Q. 2010.
8 Q, But do you know for certainty whether 8 A. [don't want to guess, but a rough
9 there's a field in ProLaw that would identify the 9 estimate would be in 2010 we probably did 4 to 600
10 case as being a revocation case? 10 that were revoked. That doesn't count the ones
11 A. | don't know that for certain. 11 that were sent back, were not revoked.
12 Q. Okay. I need to know or talk to someone 12 In 2011, these are calendar years, not
13 about that. 13 fiscal years, we probably did 6 to 800. And |
14 A. Okay, okay. 14 would say in 2012 we probably did 800 to maybe a
15 MR. MALDONADO: Okay, Sarah? 15 thousand. And those are rough estimates.
16 MS. FABIAN: Yes. 16 Q. That's fine. But it seems from your
17 THE WITNESS: ProLaw has not been in 17 testimony that the number of revocations has
18 existence long. 18 increased over the past three years.
19 BY MR. MALDONAGO: SR ig" Is that fair to say?
20 Q. How long has it been in existence? 20 A. That is fair.
21 A. 2011-ish, probably. Sometime in 2011 it 21 Q, And can you give me a sense of why that
22 was -- 22 is? What's the reason for the increase?
Page 114 Page 116
1 Q. Sometime after you started -- 1 A. Yeah, the reason for the increase is that
2 A. Yes. 2 the processes that were set up by me to do better
3 Q, -- with the department? 3 outreach to Sources for revocations to better
4 A. Definitely sometime after | started. 4..pnocess revocations, | believe is the reason for
5 Q. So what did they do before? 5 that.
6 A. Before, | believe the files were kept in 6 Q. And do you have a sense --
7 hard copy at people's desks. 7 A. And what! can say is you asked me about
8 MS. FABIAN: Would it help, would we be 8 51.62(b}s, but what | can tell you is this. The

9 able to print out, like, an entry page on ProLaw?

10
11
12
13
14
15
16
17
18
19
20
21
22

Would that -- we'll see what we can do. It's my
understanding, from having looked into it when you
and | discussed, that it's not possible to identify
them as revocations, but we'll confirm that.

BY MR. MALDONADO:

Q. Okay. Can you say on average, just total
51.62(b) revocations, on average how many are done
each year or handled or reviewed?

A. | couldn't give you a good estimate if
you'd limit it just to 51.62(b)} cases.

Q. You don't know?

A. | don’t know that off the top of my head.

Q@, How about total, all types of

 

9
10
11
12
13
14
15
16
7
18
19
20
a1
22

majority, and I think the large majority of the
revocations, are not 51.62(b}s.

Q. Okay. But going back, | think you
couldn't differentiate between 52.62(a}, 51.62(a)
and 51.62({b}.

So when you said 4 to 800 and 600 to 800,
and 800 to a thousand, these were all types of
revocations, right?

A. Right.

Q. Okay.

A. But we do a lot of revocations for
warrants. That is a large chunk of the revocation
work that my office does, deals with felony
warrants and passports that have to be revoked.

 

 

 

ESQUIRE

§ OL UT 1 ONS

800.211.DEPO (3376)
Esquire Solutions.com

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 31 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 31 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

CASTRO vs. FREEMAN 117-120
Page 117 Page 119
1 Q. | lost my train of thought here. 1 Passport Legal still revoke a passport where the
2 A. Then | succeeded, 2 passport holder has a certificate of citizenship
3 Q. Going back to you said it had to do with 3 issued by DHS that has not been cancelled?
4 your outreach, 4 A. We would not.
5 Do you have a sense of what source has -- 5 Q. Why not?
6 is most responsible for referrals for revocations? 6 A. As I've just said, it's proof of
7 A. Law enforcement. 7 citizenship.
8 Q. Warrants? 8 MR. MALDONADO: Let me de this. Let me
9 A, Warrants, court orders, things like that. 9 take the lunch break now.
10 Court orders preciuding people from traveling 10 Ms. FABIAN: Okay.
11 internationally. 11 MR. MALDONADO: | know it's early.
12 Q. [ mean, | thought that, like, ifa 12 THE WITNESS: I'm always hungry, so
13 District Court denatzes a person, that that 13 that's okay,
14 information automatically is sent to your office. 14 MR. MALDONADO: We're off the record.
15 I's not? 15 {Lunch recess taken at 11:29 a.m.)
16 A, (Shakes head side to side.) 18 (Deposition resumed at 12:17 p.m.)
17 Q. Or was not in the past? 17 BY MR. MALDONADO:
18 A. I'm shaking my head no, 18 Q, Can you clarify something? The Passport
19 Q. Is your office prevented from reVokifig a 19° Fraud section is different and performs different
20 passport where a certificate of citizenship by DHS =| 20 functions than the -- than the department of --
21 that was issued has not been revoked or cancelled? | 21 than your department, the law -- Legal Affairs and
22 MS. FABIAN: Objection for form. 22 Law Enforcement Liaison, right?
Page 118 Page 120
1 THE WITNESS: I'm sorry, so in your 1 A. Well, | wouldn't use the word "section."
2 example -- | can't follow the question as you've 2 | prefer to use the word "directorates." So within
3 phrased it. 3 the Bureau of Consular Affairs, there are multiple
4 BY MR. MALDONADO: 4..directorates, Passport Services is one
5 Q. Is your office prevented from reveking a | 5 directorate. Fraud Prevention Programs is a
6 passport where the passport holder also holds a | 6 separate directorate.
7 certificate of citizenship from DHS that has not 7 Q. And do they also revoke passports, the
8 been cancelled? 8 Fraud Prevention Program?
9 A. They hold a valid certificate? In other 9 A. No,
10 words, the person -- we get a revocation request 10 Q. And | understand that in the Passport --
11 and a person holds a valid certificate of 11 your department, the Passport Legal department,
12 citizenship? 12 that there's a chief, there's you, there's a chief,
13 Q. Correct. 13 and then there are a number of lawyers, | don't
14 A. Okay, The answer to your question is we 14 know, ten, eight to ten?
15 are not precluded from revoking. 18 A. Five to seven.
16 To clarify, there may be -- there are two | 16 Q. Five to seven. Those lawyers, what sort
17 reasons you get a passport, identity and 17 of training is given to them for purposes of making
18 citizenship. A certificate of -- a valid 18 reviews and determinations that a passport shouid
19 certificate of citizenship is proof of citizenship. 19 be revoked, and what is the standard of
20 Itis not proof of identity. If there are identity 20 preponderance of the evidence?
21 issues, passport can be revoked, 21 A. Okay. Well, first, so | think first what
22 Q. And if there are no identity issues, can | 22 I'll tell you is this, amongst -- so there's

 

 

 

 

 

ESQUIRE

S$ OL UT | ON S

800.211.DEPO (3376)
Esquire Solutions.com

 

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 32 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 32 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

CASTRO vs. FREEMAN 121-124
Page 121 Page 123
1 myself, who's a lawyer, right, | have 20-plus years | 1 Q. And who provides the citizenship and
2 experience. There's my division chief, who's a 2 nationality training that you mentioned earlier?
3 lawyer, 20-plus years experience. 3 A. The Foreign Service Institute.
4 Then amongst what I'll call the attorney 4 Q. And where is that provided at?
5 advisors, right, which are the staff attorneys, 5 A. Arlington.
6 amongst those five to seven there is one with more| 6 Q. And other than these meetings, these
7 than 20 years’ experience, legal experience; two 7 staff meetings, and other than the review of a
8 others with four to five years of legal experience 8 recommendation by one of the attorney advisors that
9 here working in the department; another one with 9 is made by your chief, and other than the review
10 seven or eight years’ legal experience working at :10 that you make on a case, what is done to ensure
11 an immigration law firm; and our newbie has only | 11 that the attorney advisors all are on the same page
12 about two or three years' experience working as =| 12 about what the standard of preponderance of the
13 lawyer. So they're a pretty experienced group of | 13 evidence is?
14 attorneys. 14 A. Well, we have meetings.
15 There is no -- 15 @. Other than the meetings.
16 Q. If! could pause you. None of them, it 16 A. There's staff meetings, there's the
17 sounds like, had previous jobs as judges? 17 meetings in my office where everybody comes in.
18 A. Previous jobs as judges? Did they sitas | 18 There is the back and forth that we go through when
19 judges? No. BEES 197 either myself or my division chief looks at
20 Q. Okay. 20 something.
21 A. [have sat as an arbitrator anda 21 But there's also, you know, at CONGIN and
22 mediator in my career, 22 citizenship and nationality, that deals with
Page 122 Page 124
1 Q. Okay. 1 adjudication and there is preponderance training
2 A. | can't speak for everybody else. 2 there, albeit not with the burden on the department
3 So they -- all of the attorneys go 3 but the burden on the applicant, okay.
4 through citizenship and nationality formal ovece.ug And | would say that despite the fact
5 training, where they learn citizenship and 5 that none of the seven attorneys have ever sat as
6 nationality law. Then there are weekly staff 6 sitting judges, they all have substantial legal
7 meetings where they will discuss cases and discuss; 7 experience in weighing evidence through their
8 issues and things like that. & practice, through their legal practice.
9 Where I'm getting is there's no -- other 9 Q@. lunderstand that, But | just -- | don't
10 than the citizenship and nationality, the training 10 want to minimize it, but | just want to make sure
11 in this small office is not formal. Itis group 11 that other than the staff meetings, whether
12 meetings in my office that we had several times, or | 12 everybody's together or in your office, and review
13 weekly staff meetings that | conducted the first 13 by the chief and review by you of the attorney
14 six months of my tenure and then after that my 14 advisors’ recommendations, there is no other
15 division chief conducted the staff meetings forthe | 15 guidance written that everybody can refer to for
16 rest of the time. 16 application of the preponderance of the evidence
17 And that's the training that they have. 17 standard?
18 And we talk. You know, again, we're a small office | 18 A. Other than what's in the FAM, what's in
19 so, you know, attorneys -- my door is open, my 19 the statutes, what's in their own legal training
20 division chief's door is always open, and attorneys | 20 and background from taking -~ | mean, like, we all
21 came to us and discuss questions, legal issues, 21 gotin law school, training on the different
22 things like that. 22 standards of proof. You know, we all had that as

 

 

 

 

 

ESQUIRE

BOL UT EONS

800.211.DEPO (3376)
EsquireSolutions.com

 

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 33 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD 0n 03/15/13 Page 33 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

CASTRO vs. FREEMAN 125-128
Page 125 | a Page 127
1 well. And / think that about covers it. 1 does not identify the type of revocation case. So
2 Q. And I'm going to -- I'm going to ask the 2 there's no way to search that it's a
3 question and leave a blank. The question is, where | 3 non-citizenship or it's a warrant or it's a this or
4 in the FAM does it describe the standard of proof 4 its athat, Okay. It's a revocation case.
5 for revoking passports? And when you go back and] 5 It also doesn't identify whether -- what
6 review it, if you could fill in the blank. 6 the ultimate outcome was, whether the passport was
7 A. Okay. 7 revoked or whether it was not revoked. It would
8 Q. And if none, if there's no section, if 8 Just identify it completed.
9 you could just write in none, Are you able to -- g Itis not a system without its flaws as a
10 you want me to ask the question again so that -- 10 case management system. As any software system has
11 MS. FABIAN: Javier, I'll just note, too, 11 its problems, I've been informed that ProLaw also
12 itis cited in briefing in this case, the FAM. And 12 hasits problems. And so it's not the best, most
13 I can point you to that at a later point. In much 13 accurate source for finding cases that we revoked.
14 earlier briefing we did cite to that section of the 14 lt was not completely put into place and
15 FAM. 15 effectively used as a case management system until
16 MR, MALDONADO: | know. 16 Jate 2011. And it didn't go backwards. So, in
17 MS. FABIAN: It might have been before 17 other words, the cases that are in there would only
18 your timé on this case. 18 be cases that came In as revocations beginning in
19 MR. MALDONADO: | know. | d&h know 19°Tate 2011, okay, and other cases, too,
20 what | was looking at last night and today, but | 20 So | think that covers ProLaw for you, if
21 have not — 21 that gives you a good understanding of it.
22 MS. FABIAN: Okay. It's in some much 22 Q. Can you give me a sense of the size of
Page 126 ; Page 128
1 earlier briefing in this case, we did at one point 1 the physical space where the revocation files are
2 cite to that section. / 2 kept?
3 THE WITNESS: Well, why don't we do this. | 3 A, Well, again, they're not -- the case file
4 We'll leave a blank space, but if you guys come up | 4..system that we have, the manual case file system
5 with some agreement then | don’t have to fillin 5 for paper copies, is not distinguished by
6 the blank, 6 revocations from others.
7 BY MR. MALDONADO: 7 Q. Right.
8 Q. Please fill in the blank. 8 A. There are [ think it's two or three file
9 A. Okay. 9 cabinets. Each cabinet is probably four feet wide
10 Q. Did you have a chance to find out about 10 maybe, three drawers or four drawers high, | would
11 the ProLaw software? 11 think. That's my best recollection.
12 A. Idid. {2 Q. And these three or four cabinets --
13 Q. And what can you tell me about what ison ‘13 A. Two or three.
14 the fields that would describe a case? 14 Q@. Two or three cabinets, are they the
15 A, So, well, | think | said this earlier, 15 revocations for all the revocations this office has
16 but just so we get a complete picture, Prolawisa |16 dene since day one or just since you came?
17 case management system that.is used for ail of the | 17 A. Since | came and we were able to get put
18 office functions. Okay. 18 together. So | think | said this earlier, when |
19 It is a name-based system. Cases are 19 came on board there was no centralized filing
20 entered into ProLaw. And so in the case of a 20 system. People maintained files, whatever the
21 revocation case, it would be entered in by the name] 21 matter was, revocation or otherwise, at their
22 and it would be identified as revocation case. It 22 desks. And [ can't give you an exact date, but

 

 

 

 

 

9 ESQUIRE

§ G64 U Ti OM &

800.2711.DEPO (3376)
EsquireSolutions.com

 

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 34 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 34 of 46

JONATHAN M. ROLBIN
CASTRO vs. FREEMAN

February 20, 2013
129-132

 

Page 129
1 that was one of the things, amongst cthers, that |

2 changed the process of,
3 So, you know, do we have some that are
4 from earlier? Yeah, because we probably got them
5 fram people that had maybe had a revocation case or
6 two in their files.
7 Q. Sec but maybe I'm not understanding.
8 Where are the revocation files that were created
9 before you started with the legal department?
10 A. Okay. Well, whatever revocation files
11 that were created before | started with the legal
12 department would have been kept at the people's
13 desks.
14 Q@. Are they still there?
15 A. No, they would have been moved into the
16 centralized filing system.
17 Q. The two or three files that you
18 described?
19 A. Uh-huh. me
20 Q. Okay. When a case is referred to your
21 office for revocation can you describe to me the
22 various documents that your office would create for

 

; . Page 131
work on this revocation,”

The overwhelming majority of them come in
electronically as well, so they're forwarded by
e-mail.

Q. And then once it's forwarded ta the
attorney advisor, if you can tell me what would be
the documents that the attorney advisor would
create for the file that would be passed on to the
chief?

10 A. Could be the letter revoking the

11 passport. It could be the memo or letter denying
12 the revocation to the requester. It could be the
13 letter or memo asking for more evidence. Those
14 documents are created.

15 You know, if the passport is revoked

16 there is a document that is created that is sent to
17 another office so that the information is input

18 into electronic system so that the passport is

19 ifvalidated.

20 Q. And then what documentation would the
21 chief prepare before it goes on to you that you
22 would see in the file?

won On BB wh

©

 

Page 130
1 the file? Not what was sent to you, but would your

2 secretary -- your assistant, would she create a

3 memo routing it to an attorney or to the chief?

4 Would the chief then create some other memo routing
5 it te an attorney advisor? | want to -- | want to

6 get a sense of the type of documents that your

7 Office creates.

8 A. Well, | don't think there's a specific

9 document created. There ts a -- there is a - $0
10 we have ProLaw. That is a case tracking system.
11 There is a manual, and this doesn't apply
12 to revocations, this applies to all assigned work,
13 that attorneys and paralegals keep of their tasks.
14 And thatis kept manually and a weekly chart is
15 given, for lack of a better word, to the division
16 chief, of their pending tasks. That would be
17 something that would track the assignment of a
18 revocation.
19 Q. That would be --
20 A. That would be something that would
21 track -- there is not a memo that says, for
22 example, "To attorney from division chief, please

 

ont nm oa

 

oy Page 132
You mean that she's okay with it?

| don’t know what she would prepare.
Is that what you're asking me?
Aven Q. Yes, what would she prepare?

A, | mean, the process is she wouldn't
prepare anything. It goes to her first, and then
she gives me all the ones she’s approved and, you

PB @& No
PO >

know, puts them in my inbox.

©

Q. She doesn't create a separate memo?

A. No.

Q. A Post-lt?

A. No.

Q. And then is it fair to say that the
documents that you would create for the file would
be the signing of the final letter?

A. Yeah, | don't - | would say that | don't
create anything. | get the documents. | might
edit them and send them back, you know. | might
make notes and send them back, just like she might,
too. It's possible. But, you know, | caution you
net to use the word "creation" but I'm not the
22 creator cf the paper that comes to me.

mON Aa Se ABS ee eS Be SC Oe
|- OC DAN OFAN WM = O

 

 

 

JESQUIRE

$04 UT | ON S

800.211.DEPO (3376)
EsquireSolutions.com

 

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 35 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 35 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

CASTRO vs. FREEMAN 133-136
Page 133 Page 135
1 @. And just so that | don't misunderstand 1 because |'m not sure if it's 12 months or six
2 your testimony, going back to the hypotheticals 2 months off the top of my head.
3 where a case was referred to you, we talked about a] 3 Okay, 12 months.
4 case where there was a delayed birth certificate. 4 Q. If that was the only issue of why it was
5 Do you recall that? And that was the 5 referred to you, to your office, that if there were
6 reason -- 6 no other issues and there were no errors in the
7 A. Yeah, | think there were a couple 7 issuance, that that -- the pure existence of a
8 hypctheticals like that, but yeah. 8 delayed birth certificate would not be grounds for
9 Q. [twas referred to you and that was the § revocation?
10 only evidence on the file. There was no issue of 10 A. Delayed less than six months or
11 identity, and that was the oniy thing that your 11 somewhere, six months, eight months, whatever, less
12 office was considering for purposes of revocation. | 12 than a year?
13 Do you recall that? 13 Q. Less than a year.
14 A. Right. 14 A. That's correct, according to the
15 MS. FABIAN: Object to form. 15 regulations that would not be an error.
146 BY MR. MALDONADO: 16 Q. Okay. And let me change the hypothetical
17 Q. And if --! don't want to misstate your 17 alittle bit. If the birth certificate was by a
18 testimony, but if | understood it correctly, is if 18 midwife, it was issued within 12 months, the birth
19 there were no other issues, that if thereW28*no 19° régistration was made within 12 months of the
20 new evidence and it was simply the same evidence | 20 birth, and there's no other new evidence, and the
21 that existed at the time of the application, that 21 outside source referring to you referred it to
22 there would not be grounds for revocation. 22 legai department simply because of this birth
Page 134 Page 136
1 MS. FABIAN: Object to form. 1 certificate with a midwife, would that be grounds
2 THE WITNESS: Yeah, I think you also left | 2 for revocation?
3 out one important thing. It was that there were no | 3 MS. FABIAN: Object to form.
4 errors. eer THE WITNESS: So it's the application
5 BY MR, MALDONADO: 5 contains -- we were clear the identity is valid?
6 Q. There were no errors? 6 BY MR. MALDONADO:
? A. There were no errors. 7 Q. That's right.
8 Q. In the issuance? 8 A. They provided valid identity. The
9 A. Right. 9 passport was issued based on valid identity and a
10 Q. And just so] understand, by "errors" you | 10 valid birth certificate, executed by a midwife?
11 mean that the birth certificate on file belonged to | 11 Q. Yes.
12 someone else as opposed to the passport holder? | 12 A. Right. Did you say a midwife suspected
13 A. It could also mean -- weil, you gave the 13. of --
14 hypothetical of a delayed birth certificate. And 14 Q. Just a midwife.
15 if you look at our regulations, a delayed birth 15 A. Justa midwife.
16 certificate that's more than a year old, in and of 16 Q. We'll go through the various
17 itself, is insufficient to issue a passport. So 17 hypotheticals.
18 that would be an error. 18 A. Right. And there's no new evidence, you
19 Q. Okay. And let's say the delayed birth 19 said no other new evidence, and | --
20 certificate was issued within 12 months of the 20 Q. That's right.
21~= birth, 21 A. But to be clear, there's no new evidence.
22 A. I'tn just going to look at the reg, 22 Q. That's right.

 

 

 

 

 

ESQUIRE

S$ OL UT | ON 8

800.211.DEPO (3376)
EsquireSolutions.com

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 36 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 36 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

CASTRO vs. FREEMAN 137-140
Page 137 Page 139
1 A. There's no additional evidence -- 1 Would that be grounds to revoke?
2 Q. That's right. 2 MS. FABIAN: Object to form.
3 A. -- other than the two pieces that were 3 THE WITNESS: | think that that — so

4 used to issue the passport?

5 Q. That's right.

6 A. | don't see how we would revoke that.

7 Q,. Let me ask you, are new midwives being

8 added to -- or new names of midwives being added to
9 this list of suspected midwives?

19 A. I didn't know -- | didn't see that on the

11 list of things | was supposed to be knowledgeable

12 about.

13 Q. Non-csitizen -- you know, | mean, if you

14 don’t know, you don't know.

15 A. [don't know.

16 Q. Same hypothetical, no issue of identity,

17 the evidence upon which the passport was issued was
18 a birth registration where the birth attendant was

19
20

on the list of suspected midwives. And séffiétine at
DHS took it upen themselves to refer it for

4 there's a new piece of evidence in your

5 hypothetical, correct?

6 BY MR. MALDONADO:

7 Q@. And the new piece -- correct. The new

8 piece of evidence --

9 A. |s a foreign birth record.

19 Q. A later issued foreign birth record.

11 A. A foreign birth record showing that the

12 person was - it is the person, it’s the parents,

13 it's them?

14 Q. Yes.

15 A. Okay. And nothing else, we've got two

16 birth records and everything else?

17 Q. Correct.

18 A. | think that would be looked at.
19”Everything would be assessed under the totality of
20 the circumstances and a decision would be reached.

 

21 revocation because this was a suspected midwife. 21 | can't tell you hypothetically without
22 Would that be grounds for revocation? 22 seeing those things as to what the answer would be,
Page 138 Page 140

1 MS. FABIAN: I'm going to object. ! 1 because each case is looked at individually. And

2 think we've been through these hypotheticals 2 there are nuances, not just the date, within the

3 before. 3 records that you raised.

4 BY MR, MALDONADO: oor Q. Well, what are the nuances that would

5 Q. That's okay. 5 cause your department to revoke?

6 A. But | do think we have, too. And! stand 6 A. Well, | can't tell you all the things.

7 by my prior answer. 7 We'd have to look at everything.

8 Q. Which is? 8 Q. Give mea sample, give me a flavor of the

9 A. Which is if there's no issue as fo -- no
error was committed, there's no issue with
identity, there's no legal issue, there's no new
evidence and the passport was issued based on the
valid identification and the validly-issued U.S.
birth certificate, and there's nothing else, |
don't understand how we would revoke that.

Q. Let's say on no issue of identity, no
error or issuance, passport was issued based upon a
U.S. birth registration that was contemporaneously
issued. And the source referring the case to the
legal department provides the department with a
Mexican birth registration issued six months after
the U.S. birth registration.

 

 

9 nuances that would cause your department to revoke.

10 MS, FABIAN: Objection to form.
11 THE WITNESS: | think they would have to
12 look at -- they would look at the entirety of the

13. birth records.

14 There's no other evidence there?

15 BY MR. MALDONADO:

16 Q. No other evidence.

17 A. That would be a difficult decision.

18 Q. Why?

19 A. Well, the preponderance -- the burden is

20 on the department and there is new evidence there,
24 but the question is whether the new evidence would

22 raise to a level that it's sufficient to -- for the

 

 

 

ESQUIRE

sou fT 1 ON 8

800.211.DEPO (3376)
EsquireSolutions.com

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 37 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 37 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

CASTRO vs. FREEMAN 141-144
Page 141 Page 143
1 department to satisfactorily revoke the passport, | 1 registered the birth, and there's no difference in
2 And | -- as your hypothetical is, | can't 2 the birth registration other than where the person
3 answer it. | think everything would have to be 3 is alleged to have been born and the fact that the
4 looked at in detail on that and a decision would 4 foreign birth certificate was issued six months
5 have to be made. | can't say that it wouldn't be 5 after the U.S. birth registration.
6 revoked and | can't say that it would be revoked. | 6 Would that still be grounds to revoke?
7 Kt depends on the particular facts of the case. t MS. FABIAN: Objection to form.
8 I'd have to see the application, the 8 THE WITNESS: | think those would all be
9 birth certificates, and make a decision. I'd want 9 facts that we would consider. | can't answer the
10 to see the dates, I'd want to see where it was 10 hypothetical. | need to look at the whole thing.
11 issued, I'd want to see when it was issued. | 11 | need to know what county in both -- |
12 would want to see -- you said when it was issued.| 12 need to know is it somebody in Brownsville and the
13 I'c also want to see when it was filed. | would 13 birth Is In Matamoros? |s it somebody in lowa and
14 want to see who attended the birth. 14 the birth is in Mexico City? There's all kinds of
15 Q. Why does that matter, who attended? 15 things. Is it -- and we just don't have --
16 A. All of that matters. 16 BY MR. MALDONADO:
17 Q. Why? 17 Q. And just for the purposes of
18 A. Because you have to get a picture of the | 18 understanding your testimony, why would it matter
19 totality of the circumstances. RES 19°that the U.S. registration is in Cameron County as
20 Q. lunderstand. But what is unique about | 20 opposed to lowa City in lowa, and that the Mexican
21 who attended the birth? 21 registration for the Cameron County U.S. city --
22 A. Who file -- well, not who attended, who 22 USC claimant is Matamoros as opposed to an lowa
Page 142 Page 144
1 filed the birth certificate. Did the parent file 1 City resident --
2 the birth certificate? Did the midwife file the 2 A. They're all ~-
3 birth certificate? Did the hospital file the birth 3° MS. FABIAN: Objection.
4 certificate? 4.0BY MR. MALDONADO:
5 How long was the time period from the 5 Q. -- saying that it's in Mexico City?
6 time of issuance until the time the birth 6 Ms. FABIAN: Object to form.
7 certificate was filed? Was it a lengthy period of 7 THE WITNESS: They're all factors that we
8 time, was it a short period of time? Who -- 8 would look at. | can't tell you which one -- we
9 Q. That's why | said six months. 9 have to look at the whole picture.
10 #A. Again, on the Mexican or the foreign 10 BY MR. MALDONADO:
11 birth record, who are the parents there? Whoare | 11 Q. [just want to understand why they're
12 the witnesses there? What time was the child 12 important. Why is that important that itis a U.S.
13 delivered? How did those things match up? What's; 13 citizen claimant from Brownsville who has a
14 the names on the birth certificates, what's the 14 Matamoros registration, as opposed to an lowa
15 names of the parents, what's the names on the U.S.|15 resident USC claimant who has a registration in
16 birth certificate? 16 Mexico City’?
17 So there are -- the difficulty with your 17 A. There -- | am sure you are aware that
18 hypothetical is all of these things, all of those 18 there are cases of people who have both U.S. and
19 lines on the birth certificates are all looked at 19 foreign birth records for which we issue passports.
20 and evaluated. 20 Are you aware of those?
21 Q. Assuming that the dates of birth, times 21 Q. lam aware of those.
22 of birth, names of parents, and that the parents 22 A, Okay. And there is some — there are --

 

 

 

 

 

ESQUIRE

§ Oh UT FON 8

800.211.DEPO (3376)
EsquireSolutions.com

 

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 38 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 38 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

CASTRO vs. FREEMAN 145-148
Page 145 Page 147
1 well, what I'm not going to go into in detail is 1 Why is that?
2 our exact thought processes that we go through. 2 A. No, what I'm saying now, if | wasn't
3 What | can tell you is that we would look 3 clear these last two times, is | think | misspoke.
4 at the entirety of the documents that were 4 Okay. | think when | talked about the geographic
5 provided, assess the facts and circumstances, and 5 location, | was more considering other facts that
6 determine whether or not the preponderance standard) 6 you didn't give me in the hypothetical. Okay.
7 has been met. 7 Q. I|know. But your testimony was that
8 Q. But] -- 8 there would be a difference between someone whose
9 A. And | can't answer you in this 9 birth registration in the U.S. is in Brownsville
10 hypothetical without seeing ihose things. 10 and they had a Matamoros -- a Mexican birth
11 Q. But] think you do have testimony to give 11 registration from Matamoros, versus someone who has
12 about there's unique about a birth registration 12 a birth registration in lowa and have a later
13 from Brownsville where the person also has a 13 issued birth registration from Mexico City.
14 Mexican registration fram Matamores six months 14 Why is ~ | understand you want to
15 later, versus an lowa birth registration where that 15 correct your testimony, but why is that evidence
16 same person has a registration fram Mexico City six | 16 different? What is the nature of that evidence
17 months later. 17 that makes it different?
18 What is unique about that evidence? 18 A. It's not.
19 Characterize it for me, that factor, Rae ior MS. FABIAN: Object to form.
20 MS. FABIAN: Object to form. 20 THE WITNESS: I'm telling you, | will
21 THE WITNESS: Well, f can't without more. 21 iell you one more time, that | misspoke and that |
22 But my mistake in saying what | did was that | 22 considered things in your hypothetical that you
Page 146 Page 148
1 was -- | was including facts which were notin this | 1 didn't present to me when I said that.
-2 hypothetical, okay, and evidence which wasn't in 2 BY MR. MALDONADO: .
3 this hypothetical. And that was my mistake. 3. Q. That's fine. But I'm not following up on
4 So to correct my testimony, | guess, what 4..$ay question any more, I'm following up on your
5 | would say is if there were other facts, that is 5 testimony of why you think that evidence was
6 important. !f there were other facts about where 6 different.
7 the child went to school, right, or where the 7 A. I've answered the question.
8 parents worked or things like that, that helped 8 Q. You haven't answered the question.
9 portray the picture, that might push things one way) 9 So what is qualitatively different about
10 or the other. 10 that evidence in a revocation case where one
11 BY MR. MALDONADO: 11 passport holder has a birth registration in
12 Q. Butis that - is that in the birth 12 Brownsville and a later issued Mexican birth
13 record that your office would get, where the 13 certificate or birth registration from Matamoros,
14 parents worked? 14 versus a passport holder with a birth registration
15 A. No, and what | said is that was probably | 15 from lowa with a later issued birth registration in
16 my mistake. | was assuming facts in your 16 Mexico City?
17 hypothetical that you didn't give me. 17 A. There is no difference in that.
18 Q@. lunderstand. But you also characterized | 18 MS. FABIAN: Objection.
19 it as being that that difference in the applicant 19 BY MR. MALDONADGC:
20 or the passport holder would make a difference or | 20 Q. I'm sorry?
21 have a -- be considered differently in the 21 A. There is no difference. | told you |
22 evaluation. 22 misspoke. There is no difference. In the absence

 

 

 

 

ESQUIRE

$0. UT | ON 8

800.211.DEPO (3376)
EsguireSolutions.com

 

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 39 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 39 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

CASTRO vs. FREEMAN 149-152
Page 149 Page 151
1 of additional evidence, there is no difference. 1 attendant is not on the list of suspected midwives?
2 What | said, and I'll say it one more 2 A. Inthe absence of any other evidence, any
3 time, is in giving you my earlier testimony f was 3 other new evidence, in the absence of anything else
4 considering evidance that you didn't present me in) 4 that comes in, in a case where there is two
5 the hypothetical, which is one of the problems of | 5 applications that were issued, right, and the only
6 answering a hypothetical. 6 evidence for issuance is a driver's license and a
7 Q. Is there a qualitative difference in the 7 birth certificate and both the driver's license and
8 evidence of birth where the U.S, registration is -- | 8 the birth certificate are valid, neither one is
9 reflects a midwife or a birth attendant who's 9 delayed more than a year, there's no legal issue,
10 suspected of fraud versus a U.S. registration of | 10 again, | think | said this, but just to be clear,
11 birth where the birth attendant is not on the 11 there is no new evidence provided, right, | don't
12 list -- 12 see the difference between those two cases for
13 MS. FABIAN: Cbject to form. 13 purposes of revocation.
14 BY MR. MALDONADO: 14 Now, you have to Icok at the whole
15 Q. -- of suspected midwives? 15 picture and any evidence that comes in. But in
16 MS, FABIAN: Object to form. 16 your hypothetical, if it's just those two pieces of
17 THE WITNESS: Well, for purposes of 17 evidence and that's the whole thing in the case, |
18 issuance, [ refer you to the Castellano settlement, | 18 don't see a difference.
19 which says that in and of itself isn't sufficfént aw" Q. Other than the regulation of when a birth
20 todeny. But it justifies a request for additional 20 certificate was issued, is there some other
21 evidence. 21 informai guideline that is used in your office for
22 BY MR, MALDONADO: 22 evaluating delayed birth certificates?
Page 150 Page 152
1 Q. That's fine. We're not here to discuss 1 A. I'm not sure | can answer that.
2 issuance. 2 Q. Sure.
3 But for purposes of revocation, if your 3 A. I'm not sure what you mean.
4 office has been referred a case for revocation, or 4eeem Q. For example, does your office, in a
5 two cases, one reflecting birth registration with a 5 revocation case, give it greater weight or
6 birth attendant from the list of suspected midwives 6 consideration to a delayed certificate for purposes
7 and another case of a birth registration of a 7 of showing citizenship where one registration is a
8 midwife who's not on the list suspected of fraud, 8 year and a day versus a delayed certificate that is
9 is that evidence in those two cases qualitatively 9 seven years?
10 different? 10 MS. FABIAN: Objection to form.
11 MS. FABIAN: Objection to form, 11 THE WITNESS: | think each of these cases
12 THE WITNESS: As | think | said earlier, 12 would be looked at individually and an assessment
13 each case would be looked at individually, looked 13 would be made. If you're asking mé would one be
14 at the totality of the circumstances, An 14 revoked and one wouldn't based on that, | can't
15 assessment would be based -- would be made based on) 15 answer that.
16 the facts and circumstances of the particular case. 16 BY MR. MALDONADO:
17 BY MR. MALDONADO: 17 Q@. No, I'm just saying whether
18 Q. So is it your testimony that the fact 18 evidentiary-wise your advisors would say, well,
19 that a birth attendant from — ona U.S, 19 jook, this first registration was issued a year and
20 registration is on the list of suspected midwives, 20 a day after the birth, but this one’s after seven,
21 is not qualitatively different from a birth 21 Sc the one that's a year and a day is somehow more
22 registration from let's say Montana where the birth 22 credible than the one that’s issued seven years

 

 

 

 

 

ESQUIRE

S$ O88 UT IONS

800.211.DEPO (3376)
EsquireSolutions.com

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 40 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 40 of 46

JONATHAN M. ROLBIN
CASTRO vs. FREEMAN

February 20, 2013
153~—156

 

Page 153

A. [think those are facts to be considered,

1
2
3
4 birth certificate versus a seven-year delayed birth
5 certificate, would they tend to show -- more likely
6 to show U.S, citizenship or not?
7 MS. FABIAN: Objection to form.
8 THE WITNESS: Well, | stand by our

9 regulations, which, in the absence of some other
10 piece of evidence, they are not in and of

11 themselves sufficient to prove U.S. citizenship.
12 BY MR. MALDONADO:

13 Q. So they are the same?

14 A. Sure. For purposes of our regulations,
15 absolutely, you need to submit something

16 additional.

17 Q. In the case of a passport holder whose
18 case has been referred to your office for
19 revocation, where the birth registration,
20 foreign-born registration exists, what
21 consideration is given by your office to the fact
22 that the birth registration, foreign-born

  

  
 

ai

Q. And would those facts, the year and a day

Page 155
Q. And the fact that one amended it and one

{
2 did not, what is the consideration given to each
3 fact?
4 MS. FABIAN: Objection to form.
5 THE WITNESS: Each case would be looked
6 at individually based on the totality of the
7 circumstances and the facts, including the
8 application that they provided, the evidence they
9 provided at the time of the application, and any
10 new evidence.
11 | can't answer that question the way
12 you're asking me. | don't know how you want me to
13 answer it. It's not how you want me to answer.
14 | don’t know haw | can answer it when
15 you're just asking me to focus on one particular
16 fact and what I'm felling you, and | think I've
17 said this a number of times, is there is not one
18 particular fact that distinguishes one case fram
19° dhother case. There are facts within a case and we
20 look at the facts of each case individually and get
21 a picture of that case.
22 BY MR. MALDONADO:

 

; : Page 154
registration, has not been amended or corrected?

MS. FABIAN: Objection te form.

THE WITNESS: That is a fact to be
considered, along with all the other facts in the
case.

BY MR. MALDONADO:

Q. And how is that fact considered relative
to another case where the passport holder whose
case has been referred to your office for
revocation has amended a foreign-born registration?

A. It may be getting late in the day, | may
be tired, but I can't -- I'm not quite sure I'm
following the distinction here.

Q. Sure. The distinction is one where the
passport holder corrected or amended their
foreign-born registration to reflect that they were
not born in a foreign country but born in the U.S.,
and another passport holder who has a foreign-born
registration and they didn't amended it or
corrected it at all.

MS. FABIAN: Objection.

BY MR, MALDONADO:

mnt rm ob wan =

TM OM PO mS Se se so ss
N32 00 ON OPO PR WN AO CY

 

 

Page 156
1 Q. But there are, as you know, good facts

2 and bad facts in a case. And good facts tend to

3 prove something, bad facts tend to disprove

5 to prove, good facts would tend to disprove

6 something, bad facts would tend to prove: it.

7 So you understand, given your 20 years of

8 lawyering, the difference between a good fact anda

9 bad fact, don’t you?

10 MS. FABIAN: Objection, argumentive.

11 THE WITNESS: Sure.

12 BY MR. MALDONADO:

13 Q. Sure. And so to the extent that your

14 office is considering all of these facts in its

15 determination whether to revoke or not, some facts

16 may tend more to show or may tend more fo prove

17 that - to establish the preponderance of the

18 evidence has been met, the standard has been met to
19 revoke. And some facts would tend to show that the
20 preponderance of the evidence standard has not been
21 met.
22 Would you agree with that?

 

 

 

ESQUIRE

S$ O0f UTI ON S

800.211.DEPO (3376)
EsquireSolutions.com

 

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 41 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 41 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

CASTRO vs. FREEMAN 157-160
; _ Page 157 ; ; Page 159
4 A. | would agree with what you're saying, Is 1 going to ask you to ask a question. :
2 that there are good facts and bad facts. What I'm 2 MR. MALDONADO: Just make the objection
3 having difficulty with is you're asking me ina 3 Objections are privilege, form, irrelevant, and
4 vacuum to leok at a particular case that doesn't 4 that's all that the objecting attorney can say.
5 exist and try to assess what's a good fact versus a 5 BY MR. MALDONADO:
6 bad fact. 6 Q. Sa going back, Jonathan, you know, there
7 And what I'm trying to tell you is that 7 are qualitative differences between facts in a
8 any factfinder, | would assume, and certainly 8 case.
9 factfinders in my office, will lock at the totality g Do you appreciate that?
10 of the circumstances and assess the facts based on | 10 A. Yes.
11 the totality of those circumstances. And that's 11 Q. And so are you telling me that in the
12 what we do. 12 abstract when considering a revocation case, you
13 Q. [understand that. | understand that in 13 cannot tell me that the fact that a later issued
14 the totality it will be reviewed. But the facts 14 foreign birth certificate is present in a passport
15 that are being considered, some of them will tend 15 holder's revocation file is the same, you know, has
16 to prove that the standard or preponderance of the | 16 no qualitative difference as compared to the
17 evidence has been met and some facts will tend to | 17 presence of a U.S. birth registration?
18 disprove that the preponderance of the evidence 18 MS. FABIAN: Objection to form.
19 will be -- has not been met. SEARS 197" THE WITNESS: | don't think that's what |
20 And so | understand that your advisor 20 said. You know, if there's new evidence, and that
21 will be juggling all of these facts. Some of them 21 new evidence refutes the claim of birth in the
22 are good, some of them are bad, but they do have a| 22 United States, that is a bad fact for the
Page 158 Page 160
1 qualitative difference. Not every fact is at the 1 applicant.
2 same weight. 2 BY MR. MALDONADO:.
3 Do you appreciate that? 3 Q. Thatis bad. | mean, that's all I'm
4 A, [do appreciate that. 4..asking for you to tell me. | mean if --
5 MS. FABIAN: Objection to form. 5 A. That is bad fact for the applicant. Does
6 THE WITNESS: But, you know, part of it 6 that mean the passport will be revoked based on
7 is -- you know, what I will say is this. There can 7 those facts?
8 be a bad fact, but that bad fact can be refuted by 8 Q. That's a different question.
9 additional facts that come in as well. 9 A. That's hard to answer.
10 BY MR. MALDONADO: 10 Q. That's a very different question.
11 Q. That's right, yes. | appreciate ~- | 11 A. That's what you seem to be asking me for
12 accept that. | accept that. | don't accept your 12 the last -- throughout most of this deposition,
13 testimony or it's not believable to say that every 13. this hypothetical, would we revoke that passport,
14 fact is the same, and so you can't say whether that} 14 and | can't answer that. There are bad facts and
15 one fact is bad or one fact is good. 15 there are goad facts.
16 A. Wait a minute. 16 Q. Okay. And just -- and without going to
7 Ms. FABIAN: I'm gcing to object to the 17 the ultimate question of whether a passport would
18 commentary here on the testimony. 18 be revoked, would you agree that the -- thatina
19 MR. MALDONADO: You just make the 19 pass -- a revocation case that is referred to you
20 objection, Sarah. 20 that displays a U.S. birth registration, that
21 THE WITNESS: I'm not -- 21 posidates a foreign-born registration, that the,
22 MS. FABIAN: There's no question. I'm 22 for example, that the fact that the posted -- the

 

 

 

 

 

yESQUIRE

BOR UT | ON 5

800.211.DEPO (3376)
EsquireSolutions.com

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 42 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 42 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

 

 

 

 

CASTRO vs. FREEMAN 161-164
Page 161 Page 163
1 U.S. birth registration postdates the foreign birth | 1 A. -- legal problems, no anything?
2 registration is a bad fact -- 2 Q. Correct.
3 MS. FABIAN: Objection to form. 3 A. And the question is?
4 BY MR. MALDONADO: 4 @. The question is that your office would
5 Q.  -- for the passport holder? 5 view the existence of an earlier contemporaneously
6 MS. FABIAN: Objection to form. 6 filed foreign-born registration as a bad fact for
7 THE WITNESS: Well, I'm not sure | 7 the passport holder?
8 followed that question. 8 A. That is a derogatory fact for somebody
9 BY MR. MALDONADO: 9 claiming birth in the United States.
10 Q@. Sure. Revocation case sent to your 10 Q@. Okay. And is that the term that is used
11 office that has a birth registration in the file 11 in the -- in your review process, that it's not
12 and then there's also an earlier issued 12 good or bad fact but it's derogatory?
13 foreign-born registration for the passport holder.) 13 A. We don't use the words "good" and "bad."
14 A. There's a revocation -- so to be clear, 14 Q. Butis that - do you use —
15 there is a U.S. birth registration in the file, 15 A. That would be -- | would call that
16 timely filed. Is that your nypothetical? 16 derogatory evidence.
17 Q. Well, there's a U.S. birth registration, 17 Q. And let me ask you, if that’s how it came
18 let's say with a date of June, 1985, and then 18 to your office, would your office revoke based
19 there's a foreign-born registration witf*a"date of | 196n —
20 January, '85. 20 A. That's the question | told you before |
21 MS. FABIAN: Objection. Is there a 21 have difficulty answering, because I've got to look
22 question? 22 af the whole kit and caboodle, the whole ball of
Page 162 Page 164
1 BY MR. MALDONADO: 1 wax, the totality of the circumstances, and
2 @. Is that -- do you appreciate the facts 2 everything on those documents and everything that
3 now? The U.S. registration is after the Mexican or| 3 was submitted at the application and all the new
4 the foreign-born registration. 4..evidence that came in.
5 A. Those are the registration dates or those | 5 | apologize for the misunderstanding.
6 are the birth dates? 6 There are certainly derogatory facts, but the
7 Q. Birth dates. 7 difficulty is answering your hypothetical about
8 A. Okay. When were the documents 8 would we or would we not revoke. That I'm unable
9 registered? Because that's another fact we 9 todo.
10 consider. 10 Q. What weight or consideration is given by
41 Q. They were considered -- they were filed | 11 your office to a foreign decree amending the
12 contemporaneously. 12 foreign registration, that in a case that was
13 A. So January, ‘85, birth overseas, filed 13 forwarded to your office for revocation, where the
14 January, '85°? (14 passport holder held a foreign-issueéd birth
15 Q. Correct. 15 registration?
16 A. I don't know where you were -- 16 MS. FABIAN: Objection to form.
17 Q. June, '85. 17 THE WITNESS: Can you read back the
18 A, June, '85, domestic birth? 18 question?
49 Q. Filed June. 19 (The reporter read back as requested.)
20 A. Filed June, '85. Same person, no other | 20 THE WITNESS: That is a fact we would
21 issues, no errors, no -- 21 consider in assessing all of the facts.
22 Q. Right. 22 BY MR. MALDONADO:
ESQUIRE 800.211.DEPO (3376)
SOLUTIONS EsquireSolutions.com

 

 

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 43 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 43 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

CASTRO vs. FREEMAN 165-168
Page 165 Page 167
1 Q. No, but I'm more curious, I'm more 1 MS. FABIAN: Objection to form.
2 interested in finding out whether the fact that it 2 THE WITNESS: No, the federal government
3 was adjudicated by a foreign judicial proceeding is} 3 is not bound by that.
4 conclusive evidence that the foreign-born 4 BY MR. MALDONADO:
5 registration was wrongly issued. 5 Q. Inreviewing revocation cases where
6 A. Conclusive evidence, no. 6 there's evidence of a foreign-born registration,
f MS. FABIAN: Objection to form. 7 does your office have access or can it access such
8 THE WITNESS: | would not reach that 8 registrations in foreign countries, let's say
9 conclusion. 9 Mexico?
10 BY MR. MALDONADO: 10 MS. FABIAN: Objection to form.
11 Q. For example, or if the -- if that issue 11 THE WITNESS: Access, | don't know what
12 had been litigated in a State Court where -- in 12 you mean by "access."
13 Texas you can fight sometimes the vital statistics | 13 BY MR. MALDONADO:
14 tries to cancel someone's birth registrations when | 14 Q. The databases in Mexico for birth
15 it's a delayed birth registration, and you can 15 registration in the various states, having
16 fight itin State Court. ; 16 permission from the -- from the federal government
17 If the State Court were to rule in favor 17 in Mexico or the various states to go to their
18 of the registrant that their registration is proper 18 registry and review records.
19 and legal, would that be conclusive eviiitce for | 197" MS. FABIAN: Objection to form,
20 your office that the birth registration is 20 THE WITNESS: So what's the question?
21 legitimate and dispositive of citizenship? 21 Does the state --
22 MS. FABIAN: Objection to form. 22 BY MR. MALDONADO:
Page 166 Page 168
1 THE WITNESS: Dispositive? No. 1 Q. Does your -- in considering, in reviewing
2 BY MR. MALDONADO: 2 arevocation case where there is this existence of
3 Q. And why wouldn't it be dispositive? 3 a foreign-born registration, does your office have
4 A. [think that calls for a legal 4..access to the vital statistics records in the
5 conclusion. The determination of the State Court) 5 foreign country where the birth registration was
6 is not binding on the federal government. 6 issued?
7 @. Right. It's the registration is still 7 A. | think the only way | can answer that is
8 prima facie evidence of -- 8 to say that -- well, I'm not sure if you're talking
9 A. Right, but you asked me whether or not | 9 about electronic access.
10 it's dispositive. 10 Q. Any access.
11 Q. But the decree itself -- 11 A. Some of those accesses are public, so the
12 A. You asked me whether or nat it's 12 answer is yes.
13 conclusive and it's not. 13 MR. MALDONADO: Okay. Five, ten minutes
14 Q. But the additional question, would the -- | 14 to review my notes, and | think I'm going to be all
15 would your department be bound as well by the | 15 done.
16 decree from the State Court? 16 MS. FABIAN: Okay. Off the record.
17 A. Bound in what sense? 17 (Recess taken at 1:10 p.m.)
18 Q. Affirming that the registration of birth 18 (Deposition resumed at 1:16 p.m.)
19 is proper and correct. 19 BY MR. MALDONADO:
20 A. Bound in what sense? 20 Q. You can just say | want to correct
21 Q. Jn that it properly reflects birth in the 21 something.
22 United States. 22 A, Okay. | just want to correct something

 

 

 

 

 

YESQUIRE

SoL. uu Tio Ss

800.211.DEPO (3376)
EsquireSolutions.com

 

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 44 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 44 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

CASTRO vs. FREEMAN 169-172
Page 169 Page 171
1 onthe record. My earlier testimony about file 1 error? How many -- what is the regulation that you
2 cabinets was egregiously low. Sol wentback and | 2 refer to there’?
3 counted. And | got the size wrong, too. 3 A. Well, first of all, there's a statute.
4 There are approximately ten, five-drawer 4 There's 8 USC 1504,
5 cabinets, five-drawer in height. There are 5 Q. Yes,
6 approximately four three-drawer cabinets, and there] 6 A. Okay. If | understand your question,
7 are 19, approximately 19 two-drawer cabinets of 7 you're asking me what's the basis for a revocation
8 files. Those contained everything from soup to 8 on error?
9 nuts that the legal department works on, including 9 Q. Right. Because if | understand
10 revocations, but all other things as well. 10 correct -- maybe I'm wreng.
11 Q. And ifl understand correctly, they're 11 If you're going to -- if a revocation --
12 all organized alphabetically by last name? 12 if a passport is cancelled based on error in the
13 A. Correct. 13 initial application, that would not be a revocation
14 Q. I'm going te -- if | can, I'd like to go 14 under 51.62(b), correct?
15 through a series of facts. And if you could, now 16 A. That would be correct.
16 that the term may be that you like better is 16 @. And so the regulatory basis for that
17 “derogatory,” if you could ina passport revocation | 17 would be what?
18 case, could you describe it as being derogatory or | 18 A. For an erroneous --
19 notin terms of a passport holder's claifta™ ig?" QQ. Yes.
20 citizenship? 20 A. Passport issued erroneously, would be
21 Do you understand my question? 21 51.62(a}{2}.
22 MS. FABIAN: Object to form. 22 Did | say 51.62(a}(2)?
Page 170 Page 172
1 THE WITNESS: | understand the guestion.| 1 THE REPORTER: Yes.
2 I'm not sure | can answer it, but -- 2 BY MR. MALDONADO:
3 BY MR. MALDONADO: 3 Q. So does your office get referrals from
4 Q. Let's give it a try. 4..ouUtside sources for revocation simply on the basis
5 We talked earlier about the existence of § that the initial evidence of citizenship included a
6 an earlier issued foreign-born certificate 6 U.S. birth registration of a birth attendant who's
7 contemporaneous, same -- of the birth in the file 7 on the list of suspected midwives?
8 at the same time where there is a later-issued U.S.) 8 MS. FABIAN: Objection to form.
9 birth certificate contemporaneous, and you said 9 THE WITNESS: | have no specific
10 that would be a derogatory fact, correct? / 10 recollection of receiving a revocation request like
11 A. Okay. Well, | think | said if that’s new 11 that, but, you know, | think I teld you I've been
12 evidence that would be derogatory. We're talking | 12 in this position for three years. You know, just
13 about -- I'd ask that you identify for me what the 13 on that basis and that was the basis that the
14 new evidence is. Because we're talking about 14 passport was issued as well, | can’t recall one of
15 revocations. | think as |'ve said before, in the 15 those off the top of my head.
16 absence of error, legal issue, or something else, | 16 BY MR. MALDONADO:
17 we look at new evidence that was notpreviously | 17 Q. Because you don't need new evidence to
18 before the department. 18 revoke a passport based on issued in error, right?
19 Q. Okay. Let me ask you something. Are 19 A. Well, you need evidence that there was an
20 there -- do you know what the regulation is of 20 error committed.
21 revocations that you did, that your office did, 21 Q@. And is that an error that your office
22 that was not 51.62(b) or 51.62(a), but based on 22 considers, that the birth registration included a

 

 

 

 

 

ESQUIRE

§ Ob UT 1 ON S

800.211.DEPO (3376)
Esquire Solutions.com

 
Case 1:18-cv-00178 Document 19-1 Filed on 02/26/19 in TXSD Page 45 of 45
Case 1:09-cv-00208 Document 227-3 Filed in TXSD on 03/15/13 Page 45 of 46

JONATHAN M. ROLBIN

February 20, 2013

 

 

 

 

 

 

CASTRO vs. FREEMAN 173-176
Page 173 Page 175
1 birth attendant that was on the list of suspecte 1 Q. And Ijust want to be sure that |
2 midwives? 2 understand that --
3 A, You mean the passport was issued based on| 3 A, Ora certificate of naturalization is
4 a- 4 cancelled. That's a new fact. Or a certificate of
5 Q. Birth record. 5 citizenship is cancelled.
6 A. -- birth record issued by a midwife, and 6 Q. | just -- | just don't want to have the
7 that fact alone -- 7 impression that just cases are flooding your office
& Q. Yes. 8 just because someone suspects. There's no new fact
g A, --was an erroneous issuance? 9 and they're just sending them to your office to
10 Q. Yes. 10 review.
11 A. No. 11 MS. FABIAN: Objection to form.
12 @. Do you still need new -- is your office 12 THE WITNESS: Weill, | think we discussed
13 required -- I'm just trying to figure out — 13 this earlier, but the -- you know, our policy Is
14 A. The question is whether that would be a 14 that the burden is on the department to revoke. So
15 considered an erroneous issuance, and it would not.| 15 the revocation can't be just on what was presented
16 Q. Butas | understand correctly, you don't 16 atthe time of the application. Otherwise, you
17 need new evicence for those sorts of revocations, 17 wouldn't meet the burden cf proof. You need
18 51.62(a}{2)? 18 something to shift the burden to the department and
19 A. True, SR 19° the department meet that preponderance standard.
20 Q. Right? 20 MR, MALDONADO: | got distracted there.
21 A. But an error can be a miscalculation 21 | have no further questions.
22 under a statute. 22 MS. FABIAN: I have no questions.
Page 174 Page 176
1 Q. You mean like times, the parents’ years 1. MR.MALDONADO: Thank you, Jonathan.
-20r~- . 2 THEWITNESS: Thanks.
3 A. Could be that. Could be -- there are 3 ~--
4 statutes that require that the child be a certain 4--¢Deposition concluded at 1:25 p.m.)
5 age and the adjudicator didn't add correctly. 5 ---
6 Q. Butis it your testimony that for 6
7 51.62(b), there must always be new evidence to 7
8 trigger revocation? 8
9 A. Well, there would need to be. So 9
10 51.62(b}) is the revacation when the department's | 10
11 determined that they're not a national -- okay. 11
12 Let me put it this way. Let's use a diplomat, 12
13 okay. 13
14 In the case of a diplomat, | don't know 14
15 what you're saying is new evidence. There -- it’s | 15
16 not all of a sudden that the father became a 16
17 diplomat. It's that -- 17
18 Q. It was discovered. 18
19 A. lt was discovered, right. 19
20 Q. Right. That's what | mean, some new fact 20
21 comes to light. 21
22 A, Absolutely, 22
ESQUIRE 800.211.DEPO (3376)
p soLUTIONS EsquireSolutions.com

 

 
